
	
		II
		Calendar No. 416
		111th CONGRESS
		2d Session
		S. 3456
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2010
			Mr. Levin, from the
			 Committee on Armed
			 Services reported, under authority of the order of the Senate
			 of May 28 (legislative day, May 26), 2010, the following original bill; which
			 was read twice and placed on the calendar
		
		A BILL
		To authorize appropriations for fiscal year 2011 for
		  military construction, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Military Construction
			 Authorization Act for Fiscal Year 2011.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				Sec. 3. Congressional defense committees.
			
			
				DIVISION B—Military Construction
				Authorizations
				Sec. 2001. Short title.
				Sec. 2002. Expiration of authorizations
				and amounts required to be specified by law.
				Sec. 2003. Funding tables.
				TITLE XXI—Army
				Sec. 2101. Authorized Army construction
				and land acquisition projects.
				Sec. 2102. Family housing.
				Sec. 2103. Improvements to military family
				housing units.
				Sec. 2104. Authorization of
				appropriations, Army.
				Sec. 2105. Extension of authorizations of
				certain fiscal year 2008 projects.
				Sec. 2106. Modification of authority to
				carry out certain fiscal year 2009 project.
				Sec. 2107. Modification of authority to
				carry out certain fiscal year 2010 project.
				TITLE XXII—Navy
				Sec. 2201. Authorized Navy construction
				and land acquisition projects.
				Sec. 2202. Family housing.
				Sec. 2203. Improvements to military family
				housing units.
				Sec. 2204. Authorization of
				appropriations, Navy.
				Sec. 2205. Extension of authorization of
				certain fiscal year 2008 project.
				Sec. 2206. Technical amendment to carry
				out certain fiscal year 2010 project.
				TITLE XXIII—Air Force
				Sec. 2301. Authorized Air Force
				construction and land acquisition projects.
				Sec. 2302. Family housing.
				Sec. 2303. Improvements to military family
				housing units.
				Sec. 2304. Authorization of
				appropriations, Air Force.
				Sec. 2305. Extension of authorization of
				certain fiscal year 2007 project.
				TITLE XXIV—Defense agencies
				Subtitle A—Defense Agency
				Authorizations
				Sec. 2401. Authorized Defense Agencies
				construction and land acquisition projects.
				Sec. 2402. Energy conservation
				projects.
				Sec. 2403. Authorization of
				appropriations, Defense Agencies.
				Sec. 2404. Modification of authority to
				carry out certain fiscal year 2010 project.
				Subtitle B—Chemical Demilitarization
				Authorizations
				Sec. 2411. Authorization of
				appropriations, chemical demilitarization construction,
				defense-wide.
				Sec. 2412. Modification of authority to
				carry out certain fiscal year 2000 project.
				TITLE XXV—North atlantic treaty organization
				security investment program
				Sec. 2501. Authorized NATO construction
				and land acquisition projects.
				Sec. 2502. Authorization of
				appropriations, NATO.
				TITLE XXVI—Guard and reserve forces
				facilities
				Sec. 2601. Authorized Army National Guard
				construction and land acquisition projects.
				Sec. 2602. Authorized Army Reserve
				construction and land acquisition projects.
				Sec. 2603. Authorized Navy Reserve and
				Marine Corps Reserve construction and land acquisition projects.
				Sec. 2604. Authorized Air National Guard
				construction and land acquisition projects.
				Sec. 2605. Authorized Air Force Reserve
				construction and land acquisition projects.
				Sec. 2606. Authorization of
				appropriations, National Guard and Reserve.
				Sec. 2607. Extension of authorizations of
				certain fiscal year 2008 projects.
				TITLE XXVII—Base closure and realignment
				activities
				Sec. 2701. Authorization of appropriations
				for base closure and realignment activities funded through Department of
				Defense Base Closure Account 1990.
				Sec. 2702. Authorized base closure and
				realignment activities funded through Department of Defense Base Closure
				Account 2005.
				Sec. 2703. Authorization of appropriations
				for base closure and realignment activities funded through Department of
				Defense Base Closure Account 2005.
				TITLE XXVIII—Military Construction General
				Matters
				Subtitle A—Military Construction Program
				and Military Family Housing Changes
				Sec. 2801. Extension of temporary, limited
				authority to use operation and maintenance funds for construction projects
				outside the United States.
				Subtitle B—Real Property and Facilities
				Administration
				Sec. 2811. Limitation on enhanced use
				leases of non-excess property.
				Subtitle C—Energy Security
				Sec. 2821. Enhancement of energy security
				activities of the Department of Defense.
				Sec. 2822. Permanent authority to accept
				and use landing fees charged to use of domestic airfields by civil
				aircraft.
				Subtitle D—Land Conveyances
				Sec. 2831. Land conveyance, Fort Knox,
				Kentucky.
				Sec. 2832. Land conveyances, Naval Support
				Activity (West Bank), New Orleans, Louisiana.
				Sec. 2833. Authority for use of
				unobligated funds for construction of a replacement fire station at Fort
				Belvoir, Virginia.
				Subtitle E—Reports
				Sec. 2841. Limitation on availability of
				funds pending reports regarding construction of a new outlying landing field
				(OLF) in North Carolina and Virginia.
				Subtitle F—Other Matters
				Sec. 2851. Further enhancements to
				Department of Defense Homeowners Assistance Program.
				Sec. 2852. Lease of Airborne and Special
				Operations Museum facility.
				Sec. 2853. Sense of the Senate on the
				proposed extension of the Alaska Railroad corridor across Federal land in
				Alaska.
				Sec. 2854. Sense of Congress on military
				housing for the Air Force.
				TITLE XXIX—Overseas Contingency Operations
				Military Construction Authorizations
				Sec. 2901. Authorized Army construction
				and land acquisition projects.
				Sec. 2902. Authorized Air Force
				construction and land acquisition projects.
				DIVISION D—Funding Tables
				Sec. 4001. Authorization of amounts in
				funding tables.
				TITLE XLV—Military Construction
				Sec. 4501. Military
				construction.
				Sec. 4502. 2005 base realignment and
				closure round fiscal year 2011 project listing.
				Sec. 4503. Military construction for
				overseas contingency operations.
			
		3.Congressional
			 defense committeesFor
			 purposes of this Act, the term congressional defense committees
			 has the meaning given that term in section 101(a)(16) of title 10, United
			 States Code.
		BMilitary
			 Construction Authorizations
			2001.Short
			 titleThis division may be
			 cited as the Military Construction
			 Authorization Act for Fiscal Year 2011.
			2002.Expiration of
			 authorizations and amounts required to be specified by law
				(a)Expiration of
			 authorizations after three yearsExcept as provided in subsection
			 (b), all authorizations contained in titles XXI through XXVII for military
			 construction projects, land acquisition, family housing projects and
			 facilities, and contributions to the North Atlantic Treaty Organization
			 Security Investment Program (and authorizations of appropriations therefor)
			 shall expire on the later of—
					(1)October 1, 2013;
			 or
					(2)the date of the
			 enactment of an Act authorizing funds for military construction for fiscal year
			 2014.
					(b)ExceptionSubsection
			 (a) shall not apply to authorizations for military construction projects, land
			 acquisition, family housing projects and facilities, and contributions to the
			 North Atlantic Treaty Organization Security Investment Program (and
			 authorizations of appropriations therefor), for which appropriated funds have
			 been obligated before the later of—
					(1)October 1, 2013;
			 or
					(2)the date of the
			 enactment of an Act authorizing funds for fiscal year 2014 for military
			 construction projects, land acquisition, family housing projects and
			 facilities, or contributions to the North Atlantic Treaty Organization Security
			 Investment Program.
					2003.Funding
			 tables
				(a)In
			 generalThe amounts authorized to be appropriated by sections
			 2104, 2204, 2304, 2404, 2411, 2502, and 2606 shall be available in the amounts
			 specified in the funding table in section 4501.
				(b)Base closure
			 and realignment activitiesThe amounts authorized to be
			 appropriated by section 2703 shall be available in the amounts specified in the
			 funding table in section 4502.
				(c)Overseas
			 contingency operationsThe amounts authorized to be appropriated
			 by sections 2901 and 2902 shall be available in the amounts specified in the
			 funding table in section 4503.
				XXIArmy
				2101.Authorized
			 Army construction and land acquisition projects
					(a)Inside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2104(1), the Secretary of the Army
			 may acquire real property and carry out military construction projects for the
			 installations or locations inside the United States, and in the amounts, set
			 forth in the following table:
						
							Army: Inside the United States
							
								
									StateInstallation or
					 LocationAmount
									
								
								
									AlabamaFort
					 Rucker$69,650,000
									
									AlaskaFort
					 Greely$26,000,000
									
									Fort
					 Richardson$113,238,000
									
									Fort
					 Wainwright$173,000,000
									
									CaliforniaPresidio of
					 Monterey$140,000,000
									
									ColoradoFort
					 Carson$106,350,000
									
									FloridaEglin Air Force
					 Base$6,900,000
									
									Miami-Dade
					 County$41,000,000
									
									GeorgiaFort
					 Benning$145,400,000
									
									Fort
					 Gordon$12,250,000
									
									Fort
					 Stewart$125,250,000
									
									HawaiiFort
					 Shafter$81,000,000
									
									Schofield
					 Barracks$212,000,000
									
									Tripler Army Medical
					 Center$28,000,000
									
									KansasFort
					 Leavenworth$7,100,000
									
									Fort Riley$57,100,000
									
									KentuckyFort
					 Campbell$150,200,000
									
									Fort Knox$36,800,000
									
									LouisianaFort
					 Polk$72,450,000
									
									MarylandAberdeen Proving Ground$14,600,000
									
									Fort Meade$32,600,000
									
									MissouriFort
					 Leonard Wood$111,700,000
									
									New MexicoWhite
					 Sands$29,000,000
									
									New YorkFort
					 Drum$236,400,000
									
									U.S. Military
					 Academy$132,324,000
									
									North CarolinaFort Bragg$310,900,000
									
									OklahomaFort
					 Sill$13,800,000
									
									McAlester Army
					 Ammunition Plant$3,000,000
									
									South
					 CarolinaFort Jackson$91,000,000
									
									TexasFort Bliss$149,950,000
									
									Fort Hood$145,050,000
									
									Fort Sam
					 Houston$22,200,000
									
									VirginiaFort A.P.
					 Hill$93,600,000
									
									Fort
					 Eustis$18,000,000
									
									Fort Lee$18,400,000
									
									WashingtonFort Lewis$171,800,000
									
									Yakima Firing
					 Range$3,750,000
									
								
							
						
					(b)Outside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2104(2), the Secretary of the Army
			 may acquire real property and carry out military construction projects for the
			 installations or locations outside the United States, and in the amounts, set
			 forth in the following table:
						
							Army: Outside the United States
							
								
									CountryInstallation or
					 LocationAmount
									
								
								
									GermanyAnsbach$31,800,000
									
									Grafenwoehr$75,500,000
									
									Rhine Ordnance
					 Barracks$35,000,000
									
									Sembach Air
					 Base$9,100,000
									
									Wiesbaden Air
					 Base$126,500,000
									
									KoreaCamp
					 Walker$19,500,000
									
								
							
						
					
				2102.Family
			 housing
					(a)Construction
			 and acquisitionUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2104(5)(A), the Secretary of the
			 Army may construct or acquire family housing units (including land acquisition
			 and supporting facilities) at the installations or locations, in the number of
			 units, and in the amounts set forth in the following table:
						
							Army: Family Housing
							
								
									CountryInstallation or
					 LocationUnitsAmount
									
								
								
									AlaskaFort Wainwright110 $21,000,000
									
									GermanyBaumholder64$34,329,000
									
								
							
						
					(b)Planning and
			 designUsing amounts appropriated pursuant to the authorization
			 of appropriations in section 2104(5)(A), the Secretary of the Army may carry
			 out architectural and engineering services and construction design activities
			 with respect to the construction or improvement of family housing units in an
			 amount not to exceed $2,040,000.
					2103.Improvements
			 to military family housing unitsSubject to section 2825 of title 10, United
			 States Code, and using amounts appropriated pursuant to the authorization of
			 appropriations in section 2104(5)(A), the Secretary of the Army may improve
			 existing military family housing units in an amount not to exceed
			 $35,000,000.
				2104.Authorization
			 of appropriations, ArmyFunds
			 are hereby authorized to be appropriated for fiscal years beginning after
			 September 30, 2010, for military construction, land acquisition, and military
			 family housing functions of the Department of the Army in the total amount of
			 $4,407,307,000, as follows:
					(1)For military
			 construction projects inside the United States authorized by section 2101(a),
			 $3,059,112,000.
					(2)For military
			 construction projects outside the United States authorized by section 2101(b),
			 $206,400,000.
					(3)For unspecified
			 minor military construction projects authorized by section 2805 of title 10,
			 United States Code, $23,000,000.
					(4)For architectural
			 and engineering services and construction design under section 2807 of title
			 10, United States Code, $259,636,000.
					(5)For military
			 family housing functions:
						(A)For construction
			 and acquisition, planning and design, and improvement of military family
			 housing and facilities, $92,369,000.
						(B)For support of
			 military family housing (including the functions described in section 2833 of
			 title 10, United States Code), $518,140,000.
						(6)For the
			 construction of increment 4 of a brigade complex operations support facility at
			 Vicenza, Italy, authorized by section 2101(b) of the Military Construction
			 Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122
			 Stat. 505), $25,000,000.
					(7)For the
			 construction of increment 4 of a brigade complex barracks and community support
			 facility at Vicenza, Italy, authorized by section 2101(b) of the Military
			 Construction Authorization Act for Fiscal Year 2008 (division B of Public Law
			 110–181; 122 Stat. 505), $26,000,000.
					(8)For the
			 construction of increment 2 of the Command and Battle Center at Wiesbaden,
			 Germany, authorized by section 2101(b) of the Military Construction
			 Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122
			 Stat. 4662), $59,500,000.
					(9)For the
			 construction of increment 1 of the Aviation Task Force Complex at Fort
			 Wainwright, Alaska, authorized by section 2101(a) of this Act,
			 $92,650,000.
					(10)For the
			 construction of increment 1 of the Sensitive Compartmented Information Facility
			 (SCIF) at Weisbaden, Germany, authorized by section 2101(b) of this Act,
			 $45,500,000.
					2105.Extension of
			 authorizations of certain fiscal year 2008 projects
					(a)ExtensionNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2008 (division B of Public Law 110–181; 122 Stat. 503), authorizations set
			 forth in the table in subsection (b), as provided in section 2101 of that Act
			 (122 Stat. 504), shall remain in effect until October 1, 2011, or the date of
			 the enactment of an Act authorizing funds for military construction for fiscal
			 year 2012, whichever is later.
					(b)TableThe
			 table referred to in subsection (a) is as follows:
						
							Army: Extension of 2008 Project
			 Authorizations
							
								
									State/CountryInstallation or LocationProjectAmount
									
								
								
									GeorgiaFort
					 StewartUnit Operations Facilities$16,000,000 
									
									HawaiiSchofield
					 BarracksTactical Vehicle Wash Facility$10,200,000 
									
									Barracks Complex-Wheeler
					 205$51,000,000 
									
									LouisianaFort PolkBrigade
					 Headquarters$9,800,000 
									
									Child Care
					 Facility$6,100,000 
									
									MissouriFort Leonard
					 WoodAutomated Multipurpose Machine Gun Range$4,150,000 
									
									OklahomaFort SillMultipurpose Machine Gun Range$3,300,000 
									
									WashingtonFort LewisAlternative Fuel
					 Facility$3,300,000 
									
								
							
						
					
				2106.Modification
			 of authority to carry out certain fiscal year 2009 projectThe table in section 2101(b) of the Military
			 Construction Authorization Act for Fiscal Year 2009 (division B of Public Law
			 110–417; 122 Stat. 4662) is amended by striking Katterbach and
			 inserting Grafenwoehr.
				2107.Modification
			 of authority to carry out certain fiscal year 2010 projectIn the case of the authorization contained
			 in the table in section 2101(a) of the Military Construction Authorization Act
			 for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2628) for Fort
			 Riley, Kansas, for construction of a Brigade Complex at the installation, the
			 Secretary of the Army may construct up to a 40,100 square-feet brigade
			 headquarters consistent with the Army’s construction guidelines for brigade
			 headquarters.
				XXIINavy
				2201.Authorized
			 Navy construction and land acquisition projects
					(a)Inside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2204(1), the Secretary of the Navy
			 may acquire real property and carry out military construction projects for the
			 installations or locations inside the United States, and in the amounts, set
			 forth in the following table:
						
							Inside the United States
							
								
									StateInstallation
					 or LocationAmount
									
								
								
									AlabamaMobile$29,082,000
									
									ArizonaMarine Corps Air
					 Station, Yuma$285,060,000
									
									CaliforniaMarine
					 Corps Base, Camp Pendleton$362,124,000
									
									Naval Base,
					 Coronado$67,160,000
									
									Marine Corps Air
					 Station, Miramar$190,610,000
									
									Naval Station, San
					 Diego$108,414,000
									
									Marine Corps Recruit
					 Depot, San Diego$9,950,000
									
									Marine Corps Base,
					 Twentynine Palms$53,158,000
									
									ConnecticutNaval Submarine Base, New
					 London$12,930,000
									
									Florida Blount
					 Island Command$74,620,000
									
									Naval Support Activity,
					 Panama City$5,960,000
									
									Tampa$2,300,000
									
									GeorgiaNaval
					 Submarine Base, Kings Bay$60,664,000
									
									HawaiiMarine
					 Corps Base, Camp Smith$29,960,000
									
									Marine Corps Base,
					 Kaneohe Bay$109,660,000
									
									Naval Station, Pearl
					 Harbor$129,612,000
									
									Pacific Missile Range
					 Facility$9,100,000
									
									MainePortsmouth
					 Naval Shipyard$17,240,000
									
									MarylandNaval
					 Support Facility, Indian Head$47,048,000
									
									Naval Air Station,
					 Patuxent River$42,211,000
									
									MississippiNaval Construction Battalion Center,
					 Gulfport$11,870,000
									
									North CarolinaMarine Corps Base, Camp
					 Lejeune$789,393,000
									
									Marine Corps Air Station, Cherry
					 Point$65,510,000
									
									PennsylvaniaNaval
					 Support Activity, Mechanicsburg$13,560,000
									
									Rhode IslandNaval
					 Station, Newport$44,127,000
									
									South CarolinaMarine Corps Air Station,
					 Beaufort$129,410,000
									
									VirginiaNaval
					 Station, Norfolk$12,435,000
									
									Marine Corps Base,
					 Quantico$143,632,000
									
									Naval Surface Warfare
					 Center, Dahlgren$9,730,000
									
									WashingtonBangor$56,893,000
									
								
							
						
					(b)Outside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2204(2), the Secretary of the Navy
			 may acquire real property and carry out military construction projects for the
			 installation or location outside the United States, and in the amounts, set
			 forth in the following table:
						
							Navy: Outside the United States
							
								
									CountryInstallation
					 or LocationAmount
									
								
								
									BahrainSouthwest Asia$213,153,000
									
									DjiboutiCamp Lemonier$51,631,000
									
									GuamNaval Activities, Guam$66,730,000
									
									JapanAtsugi Naval Air Facility$6,908,000
									
									SpainNaval Station, Rota$23,190,000
									
								
							
						
					
				2202.Family
			 housing
					(a)Construction
			 and acquisitionUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2204(5)(A), the Secretary of the
			 Navy may construct or acquire family housing units (including land acquisition
			 and supporting facilities) at the installations or locations, in the number of
			 units, and in the amounts set forth in the following table:
						
							Navy: Family Housing
							
								
									LocationInstallation or
					 LocationUnitsAmount
									
								
								
									CubaGuantanamo Bay71$37,169,000
									
								
							
						
					(b)Planning and
			 designUsing amounts appropriated pursuant to the authorization
			 of appropriations in section 2204(5)(A), the Secretary of the Navy may carry
			 out architectural and engineering services and construction design activities
			 with respect to the construction or improvement of family housing units in an
			 amount not to exceed $3,255,000.
					2203.Improvements
			 to military family housing unitsSubject to section 2825 of title 10, United
			 States Code, and using amounts appropriated pursuant to the authorization of
			 appropriations in section 2204(5)(A), the Secretary of the Navy may improve
			 existing military family housing units in an amount not to exceed
			 $146,020,000.
				2204.Authorization
			 of appropriations, NavyFunds
			 are hereby authorized to be appropriated for fiscal years beginning after
			 September 30, 2010, for military construction, land acquisition, and military
			 family housing functions of the Department of the Navy in the total amount of
			 $4,263,210,000, as follows:
					(1)For military
			 construction projects inside the United States authorized by section 2201(a),
			 $2,998,765,000.
					(2)For military
			 construction projects outside the United States authorized by section 2201(b),
			 $361,612,000.
					(3)For unspecified
			 minor military construction projects authorized by section 2805 of title 10,
			 United States Code, $20,877,000.
					(4)For architectural
			 and engineering services and construction design under section 2807 of title
			 10, United States Code, $140,050,000.
					(5)For military
			 family housing functions:
						(A)For construction
			 and acquisition, planning and design, and improvement of military family
			 housing and facilities, $186,444,000.
						(B)For support of
			 military family housing (including functions described in section 2833 of title
			 10, United States Code), $366,346,000.
						(6)For the
			 construction of increment 7 of a limited area production and storage complex at
			 Bangor, Washington, authorized by section 2201(a) of the Military Construction
			 Authorization Act for Fiscal Year 2005 (division B of Public Law 108–375; 118
			 Stat. 2106), $19,116,000.
					(7)For the
			 construction of increment 2 of a ship repair pier replacement at Norfolk Naval
			 Shipyard, Virginia, authorized by section 2201(a) of the Military Construction
			 Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123
			 Stat. 2633), $100,000,000.
					(8)For the
			 construction of increment 2 of a wharves improvement at Apra Harbor, Guam,
			 authorized by section 2201(b) of the Military Construction Authorization Act
			 for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2633),
			 $40,000,000.
					(9)For the
			 construction of increment 2 of a tertiary water treatment plant at Marine Corps
			 Base Camp Pendleton, California, authorized by section 2201(a) of the Military
			 Construction Authorization Act for Fiscal Year 2010 (division B of Public Law
			 111–84; 123 Stat. 2632), $30,000,000.
					2205.Extension of
			 authorization of certain fiscal year 2008 project
					(a)ExtensionNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2008 (division B of Public Law 110–181; 122 Stat. 503), the authorization set
			 forth in the table in subsection (b), as provided in section 2201(c) of that
			 Act (122 Stat. 511), shall remain in effect until October 1, 2011, or the date
			 of an Act authorizing funds for military construction for fiscal year 2012,
			 whichever is later.
					(b)TableThe
			 table referred to in subsection (a) is as follows:
						
							Navy: Extension of 2008 Project Authorization
			 
							
								
									State/CountryInstallation or LocationProjectAmount
									
								
								
									WorldwideVariousHost Nation
					 Infrastructure$2,700,000 
									
								
							
						
					
				2206.Technical
			 amendment to carry out certain fiscal year 2010 projectSection 2204(a) of the Military Construction
			 Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123
			 Stat. 2635) is amended by adding at the end the following new paragraph:
					
						(14)For the
				construction of the first increment of a tertiary water treatment plant at
				Marine Corps Base Camp Pendleton, California, authorized by section 2201(a),
				$112,330,000.
						.
				XXIIIAir
			 Force
				2301.Authorized
			 Air Force construction and land acquisition projects
					(a)Inside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2304(1), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for the installations or locations inside the United States, and in the
			 amounts, set forth in the following table:
						
							Air Force: Inside the United States
							
								
									StateInstallation
					 or LocationAmount
									
								
								
									Alabama Maxwell Air Force Base$13,400,000
									
									AlaskaEielson Air Force Base$28,000,000
									
									Elmendorf Air Force
					 Base$36,874,000
									
									ArizonaDavis-Monthan Air Force Base$48,500,000
									
									Fort
					 Huachuca$11,000,000
									
									CaliforniaEdwards Air
					 Force Base$15,500,000
									
									ColoradoBuckley Air Force Base$22,160,000
									
									Peterson Air Force
					 Base$24,800,000
									
									U.S. Air Force
					 Academy$27,600,000
									
									District of
					 ColumbiaBolling Air Force Base$13,200,000
									
									DelawareDover Air Force Base$3,200,000
									
									FloridaEglin Air Force Base$11,400,000
									
									Hurlburt
					 Field$34,670,000
									
									Patrick Air Force
					 Base$166,009,000
									
									LouisianaBarksdale
					 Air Force Base$18,140,000
									
									MontanaMalmstrom
					 Air Force Base$8,000,000
									
									NebraskaOffutt Air
					 Force Base$11,000,000
									
									NevadaCreech Air Force Base$11,710,000
									
									Nellis Air Force
					 Base$63,040,000
									
									New
					 JerseyMcGuire Air Force Base$26,440,000
									
									New MexicoCannon Air Force Base$38,050,000
									
									Holloman Air Force
					 Base$37,970,000
									
									Kirtland Air Force
					 Base$28,802,000
									
									New YorkFort
					 Drum$20,440,000
									
									North
					 DakotaGrand Forks Air Force Base$16,500,000
									
									Minot Air Force
					 Base$18,770,000
									
									OklahomaTinker Air
					 Force Base$23,300,000
									
									South
					 CarolinaCharleston Air Force Base$15,000,000
									
									South
					 DakotaEllsworth Air Force Base$12,400,000
									
									TexasDyess Air Force Base$4,080,000
									
									 Ellington
					 Field$7,000,000
									
									Lackland Air Force Base
					 $127,280,000
									
									Randolph Air Force
					 Base$13,000,000
									
									UtahHill Air Force Base$10,100,000
									
									VirginiaLangley Air Force Base$8,800,000
									
									WashingtonMcChord Air Force Base$10,400,000
									
									WyomingCamp Guernsey$4,650,000
									
								
							
						
					(b)Outside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2304(2), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for the installations or locations outside the United States, and in the
			 amounts, set forth in the following table:
						
							Air Force: Outside the United States
							
								
									CountryInstallation
					 or LocationAmount
									
								
								
									BahrainShaikh Isa Air Base$45,000,000
									
									GermanyKapaun$19,600,000
									
									Ramstein Air
					 Base$22,354,000
									
									Vilseck$12,900,000
									
									GuamAndersen Air Force Base$50,300,000
									
									ItalyAviano Air Base$29,200,000
									
									KoreaKunsan Air Base$7,500,000
									
									QatarAl Udeid Air Base$62,300,000
									
									United KingdomRAF Mildenhall$15,000,000
									
								
							
						
					
					(c)Unspecified
			 worldwideUsing the amounts appropriated pursuant to the
			 authorization of appropriations in section 2304(4), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for unspecified installations or locations in the amounts set forth in the
			 following table:
						
							Air Force: Unspecified Worldwide
							
								
									Location Installation
					 or LocationAmount
									
								
								
									Worldwide UnspecifiedF–35 Squadron OPS
					 Facility$10,260,000
									
									F–35 Flight Simulator
					 Facility$12,190,000
									
									F–35 Academic Training
					 Center$54,150,000
									
								
							
						
					
				2302.Family
			 housingUsing amounts
			 appropriated pursuant to the authorization of appropriations in section
			 2304(6)(A), the Secretary of the Air Force may carry out architectural and
			 engineering services and construction design activities with respect to the
			 construction or improvement of family housing units in an amount not to exceed
			 $4,225,000.
				2303.Improvements
			 to military family housing unitsSubject to section 2825 of title 10, United
			 States Code, and using amounts appropriated pursuant to the authorization of
			 appropriations in section 2304(6)(A), the Secretary of the Air Force may
			 improve existing military family housing units in an amount not to exceed
			 $73,750,000.
				2304.Authorization
			 of appropriations, Air ForceFunds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2009, for military
			 construction, land acquisition, and military family housing functions of the
			 Department of the Air Force in the total amount of $1,974,942,000, as
			 follows:
					(1)For military
			 construction projects inside the United States authorized by section 2301(a),
			 $838,026,000.
					(2)For military
			 construction projects outside the United States authorized by section 2301(b),
			 $264,154,000.
					(3)For unspecified
			 minor military construction projects authorized by section 2805 of title 10,
			 United States Code, $18,000,000.
					(4)For the military
			 construction projects at unspecified worldwide locations authorized by section
			 2301(c), $76,600,000.
					(5)For architectural
			 and engineering services and construction design under section 2807 of title
			 10, United States Code, $86,336,000.
					(6)For military
			 family housing functions:
						(A)For construction
			 and acquisition, planning and design, and improvement of military family
			 housing and facilities, $78,025,000.
						(B)For support of
			 military family housing (including functions described in section 2833 of title
			 10, United States Code), $513,792,000.
						(7)For the
			 construction of increment 1 of the Air Force Technical Application Center at
			 Patrick Air Force Base, Florida, as authorized by section 2101(a) of this Act,
			 $100,009,000.
					2305.Extension of
			 authorization of certain fiscal year 2007 project
					(a)ExtensionNotwithstanding
			 section 2701 of the Military Construction Authorization Act for Fiscal Year
			 2007 (division B of Public Law 109–364; 120 Stat. 2463), the authorization set
			 forth in the table in subsection (b), as provided in section 2302 of that Act
			 (120 Stat. 2455) and extended by section 2306 of the Military Construction
			 Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123
			 Stat. 2639), shall remain in effect until October 1, 2011, or the date of the
			 enactment of an Act authorizing funds for military construction for fiscal year
			 2012, whichever is later.
					(b)TableThe
			 table referred to in subsection (a) is as follows:
						
							Air Force: Extension of 2007 Project
			 Authorizations
							
								
									StateInstallation
					 or LocationProjectAmount
									
								
								
									IdahoMountain Home Air
					 Force BaseReplace Family Housing (457 units)$107,800,000
									
								
							
						
					XXIVDefense
			 agencies
				ADefense Agency
			 Authorizations
					2401.Authorized
			 Defense Agencies construction and land acquisition projects
						(a)Inside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2403(1), the Secretary of Defense
			 may acquire real property and carry out military construction projects for the
			 installations or locations inside the United States, and in the amounts, set
			 forth in the following tables:
							
								Defense Education Activity
								
									
										StateInstallation or LocationAmount
										
									
									
										GeorgiaFort
					 Benning$2,800,000
										
										New
					 YorkU.S. Military
					 Academy$27,960,000
										
										North CarolinaFort Bragg$45,086,000
										
										Marine Corps
					 Base, Camp Lejeune$16,646,000
										
										VirginiaMarine Corps Base, Quantico$47,355,000
										
									
								
							
							
								Defense Information Systems Agency
								
									
										StateInstallation or LocationAmount
										
									
									
										IllinoisScott Air Force Base$1,388,000
										
									
								
							
							
								Defense Intelligence Agency
								
									
										StateInstallation or LocationAmount
										
									
									
										District Of ColumbiaBolling Air Force Base$3,000,000
										
									
								
							
							
								Defense Logistics Agency
								
									
										StateInstallation or LocationAmount
										
									
									
										CaliforniaNaval Base, Ventura City (Point Mugu)$3,100,000
										
										GeorgiaHunter Air National Guard Station$2,400,000
										
										HawaiiHickam
					 Air Force Base$8,500,000
										
										IdahoMountain Home Air Force Base$27,500,000
										
										MarylandAndrews Air Force Base$14,000,000
										
										OhioDefense
					 Supply Center, Columbus$7,400,000
										
										PennsylvaniaDefense Distribution Depot, New Cumberland$96,000,000
										
										VirginiaCraney Island$58,000,000
										
									
								
							
							
								National Security Agency
								
									
										StateInstallation or LocationAmount
										
									
									
										GeorgiaAugusta$12,855,000
										
										MarylandFort
					 Meade$219,360,000
										
									
								
							
							
								Special Operations Command
								
									
										StateInstallation
					 or LocationAmount
										
									
									
										Arizona Yuma
					 Proving Ground$8,977,000
										
										ColoradoFort
					 Carson$3,717,000
										
										FloridaEglin Air Force
					 Base$6,030,000
										
										GeorgiaFort
					 Benning $24,065,000
										
										Hunter Army
					 Airfield$3,318,000
										
										HawaiiNaval Station, Pearl
					 Harbor$28,804,000
										
										KentuckyFort
					 Campbell$41,695,000
										
										MississippiStennis
					 Space Center$17,000,000
										
										New MexicoCannon Air
					 Force Base$116,225,000
										
										North
					 CarolinaFort Bragg $134,696,000
										
									
								
							
							
								TRICARE Management Activity
								
									
										StateInstallation or LocationAmount
										
									
									
										GeorgiaFort
					 Stewart$35,100,000
										
										MarylandBethesda National Naval Medical Center$80,000,000
										
										Fort
					 Detrick$45,700,000
										
										MassachusettsHanscom Air Force Base$2,900,000
										
										New MexicoWhite Sands Missile Range$22,900,000
										
										TexasLackland Air Force Base$162,500,000
										
										VirginiaFort
					 Belvoir$6,300,000
										
										WashingtonFort Lewis$8,400,000
										
									
								
							
							
								Washington Headquarters Services
								
									
										StateInstallation or LocationAmount
										
									
									
										VirginiaPentagon Reservation$63,324,000
										
									
								
							
						(b)Outside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2403(2), the Secretary of Defense
			 may acquire real property and carry out military construction projects for the
			 installations or locations outside the United States, and in the amounts, set
			 forth in the following tables:
							
								Defense Education Agency
								
									
										CountryInstallation or LocationAmount
										
									
									
										BelgiumBrussels $67,311,000
										
										GermanyPanzer Kaserne$48,968,000
										
										Puerto RicoFort Buchanan$58,708,000
										
										United
					 KingdomRoyal Air Force Alconbury$30,308,000
										
									
								
							
							
								Defense Logistics Agency
								
									
										CountryInstallation or LocationAmount
										
									
									
										JapanKadena
					 Air Base$3,000,000
										
										United KingdomRAF Mildenhall$15,900,000
										
									
								
							
							
								National Security Agency
								
									
										CountryInstallation or LocationAmount
										
									
									
										QatarAl
					 Udeid Air Base$1,961,000
										
										United KingdomMenwith Hill Station$2,000,000
										
									
								
							
							
								North Atlantic Treaty Organization
								
									
										CountryInstallation or LocationAmount
										
									
									
										BelgiumNATO Headquarters$31,863,000
										
									
								
							
							
								TRICARE Management Activity
								
									
										CountryInstallation or LocationAmount
										
									
									
										GermanyKatterbach$37,100,000
										
										Vilseck$34,800,000
										
									
								
							
						
					2402.Energy
			 conservation projectsUsing
			 amounts appropriated pursuant to the authorization of appropriations in section
			 2403(6), the Secretary of Defense may carry out energy conservation projects
			 under chapter 173 of title 10, United States Code, in the amount of
			 $290,000,000.
					2403.Authorization
			 of appropriations, Defense AgenciesFunds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2010, for military
			 construction, land acquisition, and military family housing functions of the
			 Department of Defense (other than the military departments) in the total amount
			 of $3,270,719,000, as follows:
						(1)For military
			 construction projects inside the United States authorized by section 2401(a),
			 $1,88,394,000.
						(2)For military
			 construction projects outside the United States authorized by section 2401(b),
			 $331,919,000.
						(3)For unspecified
			 minor military construction projects under section 2805 of title 10, United
			 States Code, $42,856,000.
						(4)For contingency
			 construction projects of the Secretary of Defense under section 2804 of title
			 10, United States Code, $20,000,000.
						(5)For architectural
			 and engineering services and construction design under section 2807 of title
			 10, United States Code, $451,617,000.
						(6)For energy
			 conservation projects under chapter 173 of title 10, United States Code,
			 $290,000,000.
						(7)For military
			 family housing functions:
							(A)For support of
			 military family housing (including functions described in section 2833 of title
			 10, United States Code), $50,464,000.
							(B)For credits to
			 the Department of Defense Family Housing Improvement Fund under section 2883 of
			 title 10, United States Code, and the Homeowners Assistance Fund established
			 under section 1013 of the Demonstration Cities and Metropolitan Development Act
			 of 1966 (42 U.S.C. 3374), $17,611,000.
							(8)For the
			 construction of increment 5 of the Army Medical Research Institute of
			 Infectious Diseases Stage I at Fort Detrick, Maryland, authorized by section
			 2401(a) of the Military Construction Authorization Act for Fiscal Year 2007
			 (division B of Public Law 109–364; 120 Stat. 2457), $17,400,000.
						(9)For the
			 construction of increment 3 of replacement fuel storage facilities at Point
			 Loma Annex, California, authorized by section 2401(a) of the Military
			 Construction Authorization Act for Fiscal Year 2008 (division B of Public Law
			 110–181; 122 Stat. 521), as amended by section 2406 of the Military
			 Construction Authorization Act for Fiscal Year 2010 (division B of Public Law
			 111–84; 123 Stat. 2646), $20,000,000.
						(10)For the
			 construction of increment 3 of the United States Army Medical Research
			 Institute of Chemical Defense replacement facility at Aberdeen Proving Ground,
			 Maryland, authorized by section 2401(a) of the Military Construction
			 Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122
			 Stat. 4689), $105,000,000.
						(11)For the
			 construction of increment 3 of a National Security Agency data center at Camp
			 Williams, Utah, authorized as a Military Construction, Defense-Wide project by
			 the Supplemental Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1888),
			 $398,358,000.
						(12)For the
			 construction of increment 2 of the hospital at Fort Bliss, Texas, authorized by
			 section 2401(a) of the Military Construction Authorization Act for Fiscal Year
			 2010 (division B of Public Law 111–84; 123 Stat. 2642), $147,100,000.
						(13)For the
			 construction of increment 2 of a hospital at Naval Activities, Guam, authorized
			 by section 2401(b) of the Military Construction Authorization Act for Fiscal
			 Year 2010 (division B of Public Law 111–84; 123 Stat. 2643),
			 $70,000,000.
						(14)For the
			 construction of increment 1 of the Ambulatory Care Center at Lackland Air Force
			 Base, Texas, authorized by section 2401(a) of this Act, $120,000,000.
						2404.Modification
			 of authority to carry out certain fiscal year 2010 project
						(a)ModificationThe
			 table relating to the Missile Defense Agency in section 2401(a) of the Military
			 Construction Authorization Act for Fiscal Year 2010 (division B of Public Law
			 111–84; 123 Stat. 2641) is amended by inserting after the item relating to
			 Redstone Arsenal, Alabama, the following:
							
								
								
									
										HawaiiPacific Missile Range
					 Facility$68,500,000
										
									
								
							
						(b)Conforming
			 amendments
							(1)Authorization
			 of appropriationsSection 2404(a)(1) of that Act (123 Stat. 2644)
			 is amended by striking $1,048,783,000 and inserting
			 $1,117,283,000.
							(2)Funding
			 tablesThe table in section 4501 of the National Defense
			 Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2812) is
			 amended by inserting after the item relating to TFI—F–22 Parking Apron and
			 Taxiways at Hickam Air Force Base, Hawaii, a Defense-Wide account item for an
			 Aegis Ashore Test Facility at the Pacific Missile Range Facility, Hawaii, for
			 which funds were made available by title I of the Military Construction and
			 Veterans Affairs and Related Agencies Appropriations Act, 2010 (division E of
			 Public Law 111–117; 123 Stat. 3286) under the heading Military construction,
			 Defense-Wide.
							BChemical
			 Demilitarization Authorizations
					2411.Authorization
			 of appropriations, chemical demilitarization construction,
			 defense-wideFunds are hereby
			 authorized to be appropriated for fiscal years beginning after September 30,
			 2010, for military construction and land acquisition for chemical
			 demilitarization in the total amount of $124,971,000, as follows:
						(1)For the
			 construction of phase 12 of a chemical munitions demilitarization facility at
			 Pueblo Chemical Activity, Colorado, authorized by section 2401(a) of the
			 Military Construction Authorization Act for Fiscal Year 1997 (division B of
			 Public Law 104–201; 110 Stat. 2775), as amended by section 2406 of the Military
			 Construction Authorization Act for Fiscal Year 2000 (division B of Public Law
			 106–65; 113 Stat. 839), section 2407 of the Military Construction Authorization
			 Act for Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2698),
			 and section 2413 of the Military Construction Authorization Act for Fiscal Year
			 2009 (division B of Public Law 110–417; 122 Stat. 4697), $65,569,000.
						(2)For the
			 construction of phase 11 of a munitions demilitarization facility at Blue Grass
			 Army Depot, Kentucky, authorized by section 2401(a) of the Military
			 Construction Authorization Act for Fiscal Year 2000 (division B of Public Law
			 106–65; 113 Stat. 835), as amended by section 2405 of the Military Construction
			 Authorization Act for Fiscal Year 2002 (division B of Public Law 107–107; 115
			 Stat. 1298), section 2405 of the Military Construction Authorization Act for
			 Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2698), and
			 section 2414 of the Military Construction Authorization Act for Fiscal Year
			 2009 (division B of Public Law 110–417; 122 Stat. 4697), and section 2412 of
			 this Act, $59,402,000.
						2412.Modification
			 of authority to carry out certain fiscal year 2000 project
						(a)ModificationThe
			 table in section 2401(a) of the Military Construction Authorization Act for
			 Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 835), as amended
			 by section 2405 of the Military Construction Authorization Act for Fiscal Year
			 2002 (division B of Public Law 107–107; 115 Stat. 1298), section 2405 of the
			 Military Construction Authorization Act for Fiscal Year 2003 (division B of
			 Public Law 107–314; 116 Stat. 2698), and section 2414 of the Military
			 Construction Authorization Act for Fiscal Year 2009 (division B of Public Law
			 110–417; 122 Stat. 4697), is amended—
							(1)in the item
			 relating to Blue Grass Army Depot, Kentucky, by striking
			 $492,000,000 in the amount column and inserting
			 $746,000,000; and
							(2)by striking the
			 amount identified as the total in the amount column and inserting
			 $1,203,920,000.
							(b)Conforming
			 amendmentSection 2405(b)(3) of the Military Construction
			 Authorization Act for Fiscal Year 2000 (division B of Public Law 106–65; 113
			 Stat. 839), as amended by section 2405 of the Military Construction
			 Authorization Act for Fiscal Year 2002 (division B of Public Law 107–107; 115
			 Stat. 1298), section 2405 of the Military Construction Authorization Act for
			 Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2698), and
			 section 2414 of the Military Construction Authorization Act for Fiscal Year
			 2009 (division B of Public Law 110–417; 122 Stat. 4697), is further amended by
			 striking $469,200,000 and inserting
			 $723,200,000.
						XXVNorth atlantic
			 treaty organization security investment program
				2501.Authorized
			 NATO construction and land acquisition projectsThe Secretary of Defense may make
			 contributions for the North Atlantic Treaty Organization Security Investment
			 Program as provided in section 2806 of title 10, United States Code, in an
			 amount not to exceed the sum of the amount authorized to be appropriated for
			 this purpose in section 2502 and the amount collected from the North Atlantic
			 Treaty Organization as a result of construction previously financed by the
			 United States.
				2502.Authorization
			 of appropriations, NATOFunds
			 are hereby authorized to be appropriated for fiscal years beginning after
			 September 30, 2010, for contributions by the Secretary of Defense under section
			 2806 of title 10, United States Code, for the share of the United States of the
			 cost of projects for the North Atlantic Treaty Organization Security Investment
			 Program authorized by section 2501, in the amount of $258,884,000.
				XXVIGuard and
			 reserve forces facilities
				2601.Authorized
			 Army National Guard construction and land acquisition projects
					(a)Inside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(1), the Secretary of the Army
			 may acquire real property and carry out military construction projects for the
			 Army National Guard locations inside the United States, and in the amounts, set
			 forth in the following table:
						
							Army National Guard: Inside the United
			 States
							
								
									StateLocationAmount
									
								
								
									AlabamaFort
					 McChelan$5,635,000
									
									ArizonaFlorence$16,500,000
									
									ArkansasCamp
					 Robinson$30,000,000
									
									Fort
					 Chafee$25,000,000
									
									CaliforniaCamp
					 Roberts$19,000,000
									
									ColoradoColorado
					 Springs$20,000,000
									
									Fort
					 Carson$40,000,000
									
									Gypsum$39,000,000
									
									Windsor$7,500,000
									
									ConnecticutWindsor
					 Locks$41,000,000
									
									DelawareNew
					 Castle$27,000,000
									
									GeorgiaCumming$17,000,000
									
									Dobbins Air Reserve
					 Base$10,400,000
									
									HawaiiKalaeloa$38,000,000
									
									IdahoGowen
					 Field$17,500,000
									
									Mountain
					 Home$6,300,000
									
									IllinoisSpringfield$15,000,000
									
									IowaCamp
					 Dodge$5,700,000
									
									KansasWichita$67,000,000
									
									Topeka Army Aviation
					 Support Facility$9,036,000
									
									KentuckyBurlington$19,500,000
									
									LouisianaFort
					 Polk$5,500,000
									
									Minden$28,000,000
									
									MarylandSt.
					 Inigoes$5,500,000
									
									MassachusettsHanscom Air Force Base$23,000,000
									
									MichiganCamp Grayling Range$37,697,000
									
									MinnesotaArden Hills$29,000,000
									
									Camp
					 Ripley$8,750,000
									
									MissouriFort
					 Leonard Wood$13,800,000
									
									NebraskaLincoln$3,300,000
									
									Mead$11,400,000
									
									New HampshirePembroke$36,000,000
									
									New MexicoFarmington$8,500,000
									
									North
					 CarolinaHigh Point$1,551,000
									
									North
					 DakotaCamp Grafton$11,200,000
									
									Rhode IslandEast
					 Greenwich$27,000,000
									
									South
					 DakotaWatertown$25,000,000
									
									TexasCamp
					 Maxey$2,500,000
									
									Camp Swift$2,600,000
									
									WashingtonTacoma$25,000,000
									
									West
					 VirginiaMoorefield$14,200,000
									
									Morgantown$21,000,000
									
									WisconsinMadison$5,700,000
									
									WyomingLaramie$14,400,000
									
								
							
						
					(b)Outside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(1), the Secretary of the Army
			 may acquire real property and carry out military construction projects for the
			 Army National Guard locations outside the United States, and in the amounts,
			 set forth in the following table:
						
							Army National Guard: Outside the United
			 States
							
								
									CountryLocationAmount
									
								
								
									GuamBarrigada$19,000,000
									
									Virgin IslandsSt. Croix$25,000,000
									
									Puerto RicoSantiago$95,100,000
									
								
							
						
					(c)Unspecified
			 worldwideUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(1), the Secretary of the Army
			 may acquire real property and carry out military construction projects for
			 unspecified installations or locations in the amounts set forth in the
			 following table:
						
							Army National Guard
							
								
									LocationLocation or
					 InstallationAmount
									
								
								
									Worldwide UnspecifiedUnspecified Worldwide
					 Locations$37,063,000
									
								
							
						
					
				2602.Authorized
			 Army Reserve construction and land acquisition projects
					(a)Inside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(2), the Secretary of the Army
			 may acquire real property and carry out military construction projects for the
			 Army Reserve locations inside the United States, and in the amounts, set forth
			 in the following table:
						
							Army Reserve
							
								
									StateLocationAmount
									
								
								
									CaliforniaFairfield$26,000,000
									
									Fort Hunter
					 Liggett$52,000,000
									
									FloridaMiami$13,800,000
									
									Orlando$10,200,000
									
									West Palm
					 Beach$10,400,000
									
									GeorgiaMacon$11,400,000
									
									IllinoisQuincy$12,200,000
									
									Rockford U.S. Army
					 Reserve Center$13,000,000
									
									IndianaMichigan City$15,500,000
									
									IowaDes Moines$8,175,000
									
									MassachusettsDevens Reserve Forces Training
					 Area$4,700,000
									
									MissouriKansas City$11,800,000
									
									New MexicoLas Cruces$11,400,000
									
									New YorkBinghamton$13,400,000
									
									TexasDallas$12,600,000
									
									Fort Hood$15,500,000
									
									Rio Grande$6,100,000
									
									San Marcos$8,500,000
									
									VirginiaFort A.P. Hill$15,500,000
									
									Roanoke$14,800,000
									
									Virginia
					 Beach$11,000,000
									
									WisconsinFort McCoy$19,800,000
									
								
							
						
					(b)Unspecified
			 worldwideUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(2), the Secretary of the Army
			 may acquire real property and carry out military construction projects for
			 unspecified installations or locations in the amounts set forth in the
			 following table:
						
							Army Reserve
							
								
									LocationLocation or
					 InstallationAmount
									
								
								
									Worldwide UnspecifiedUnspecified Worldwide
					 Locations$28,900,000
									
								
							
						
					
				2603.Authorized
			 Navy Reserve and Marine Corps Reserve construction and land acquisition
			 projects
					(a)Inside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(3), the Secretary of the Navy
			 may acquire real property and carry out military construction projects for the
			 Navy Reserve and Marine Corps Reserve locations inside the United States, and
			 in the amounts, set forth in the following table:
						
							Navy Reserve and Marine Corps Reserve
							
								
									StateLocationAmount
									
								
								
									CaliforniaMarine Corps Base, Twentynine
					 Palms$5,991,000
									
									LouisianaNew Orleans$16,281,000
									
									VirginiaWilliamsburg$21,346,000
									
									WashingtonYakima$13,844,000
									
								
							
						
					(b)Unspecified
			 worldwideUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(3), the Secretary of the Navy
			 may acquire real property and carry out military construction projects for
			 unspecified installations or locations in the amounts set forth in the
			 following table:
						
							Navy Reserve and Marine Corps Reserve
							
								
									LocationLocation or
					 InstallationAmount
									
								
								
									Worldwide UnspecifiedUnspecified Worldwide
					 Locations$4,095,000
									
								
							
						
					
				2604.Authorized
			 Air National Guard construction and land acquisition projects
					(a)Inside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(4), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for the Air National Guard locations inside the United States, and in the
			 amounts, set forth in the following table:
						
							Air National Guard
							
								
									StateLocationAmount
									
								
								
									AlabamaMontgomery Regional Airport
					 (ANG)$14,972,000
									
									AlaskaEielson Air Force Base$6,500,000
									
									ArizonaDavis Monthan Air Force Base$4,650,000
									
									ArkansasLittle Rock Air Force Base$10,400,000
									
									DelawareNew Castle County Airport$10,200,000
									
									FloridaJacksonville
					 International Airport$6,700,000
									
									GeorgiaSavannah/Hilton Head International
					 Airport$7,450,000
									
									HawaiiHickam Air Force Base$71,450,000
									
									IllinoisCapital Municipal Airport$16,700,000
									
									IndianaHulman Regional Airport$4,100,000
									
									IowaDes Moines$4,700,000
									
									MarylandMartin State Airport$11,400,000
									
									MassachusettsBarnes Municipal Airport$6,000,000
									
									MichiganAlpena Combat Readiness Training
					 Center$9,600,000
									
									New JerseyAtlantic City$8,500,000
									
									New YorkFort Drum$2,500,000
									
									New YorkStewart International
					 Airport$14,250,000
									
									North CarolinaStanly County Airport$2,000,000
									
									OhioToledo Express
					 Airport$7,300,000
									
									OregonKingsley Field Air National Guard
					 Base$7,000,000
									
									PennsylvaniaState College Air National Guard
					 Station$4,100,000
									
									Rhode IslandQuonset State Airport$1,800,000
									
									South CarolinaMcEntire$9,100,000
									
									South DakotaJoe Foss Field$12,800,000
									
									TennesseeMcGhee Tyson Air National Guard
					 Base$6,500,000
									
									Nashville International
					 Airport$5,500,000
									
									VermontBurlington International
					 Airport$11,000,000
									
									West VirginiaYeager Air Force Base$19,250,000
									
									WisconsinGeneral Mitchell International
					 Airport$8,300,000
									
								
							
						
					(b)Unspecified
			 worldwideUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(4), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for unspecified installations or locations in the amounts set forth in the
			 following table:
						
							Air National Guard
							
								
									LocationLocation or
					 InstallationAmount
									
								
								
									Worldwide UnspecifiedUnspecified Worldwide
					 Locations$17,214,000
									
								
							
						
					
				2605.Authorized
			 Air Force Reserve construction and land acquisition projects
					(a)Inside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(5), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for the Air Force Reserve location inside the United States, and in the amount,
			 set forth in the following table:
						
							Air Force Reserve
							
								
									StateLocationAmount
									
								
								
									FloridaPatrick Air Force Base$3,420,000
									
								
							
						
					(b)Unspecified
			 worldwideUsing amounts
			 appropriated pursuant to the authorization of appropriations in section
			 2606(5), the Secretary of the Air Force may acquire real property and carry out
			 military construction projects for unspecified installations or locations in
			 the amounts set forth in the following table:
						
							Air Force Reserve
							
								
									LocationLocation or
					 InstallationAmount
									
								
								
									Worldwide UnspecifiedUnspecified Worldwide
					 Locations$4,412,000
									
								
							
						
					
				2606.Authorization
			 of appropriations, National Guard and ReserveFunds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2010, for the costs
			 of acquisition, architectural and engineering services, and construction of
			 facilities for the Guard and Reserve Forces, and for contributions therefor,
			 under chapter 1803 of title 10, United States Code (including the cost of
			 acquisition of land for those facilities), in the following amounts:
					(1)For the
			 Department of the Army, for the Army National Guard of the United States,
			 $963,030,000.
					(2)For the
			 Department of the Army, for the Army Reserve, $351,675,000.
					(3)For the
			 Department of the Navy, for the Navy and Marine Corps Reserve,
			 $61,557,000.
					(4)For the
			 Department of the Air Force, for the Air National Guard of the United States,
			 $336,086,000.
					(5)For the
			 Department of the Air Force, for the Air Force Reserve, $7,832,000.
					2607.Extension of
			 authorizations of certain fiscal year 2008 projects
					(a)ExtensionNotwithstanding
			 section 2701 of the Military Construction Authorization Act for Fiscal Year
			 2008 (division B of Public Law 110–181; 122 Stat. 531), the authorization set
			 forth in the tables in subsection (b), as provided in section 2601 and 2604 of
			 that Act, shall remain in effect until October 1, 2011, or the date of the
			 enactment of an Act authorizing funds for military construction for fiscal year
			 2012, whichever is later.
					(b)TableThe
			 tables referred to in subsection (a) are as follows:
						
							Army National Guard: Extension of 2008 Project
			 Authorization
							
								
									StateInstallation
					 or LocationProjectAmount
									
								
								
									PennsylvaniaEast Fallowfield Township Readiness
					 Center (SBCT)$ 8,300,000
									
								
							
						
						
							Air National Guard: Extension of 2008 Project
			 Authorization
							
								
									StateInstallation
					 or LocationProjectAmount
									
								
								
									VermontBurlingtonBase
					 Security Improvements$ 6,600,000
									
								
							
						
					XXVIIBase closure
			 and realignment activities
				2701.Authorization
			 of appropriations for base closure and realignment activities funded through
			 Department of Defense Base Closure Account 1990Funds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2010, for base
			 closure and realignment activities, including real property acquisition and
			 military construction projects, as authorized by the Defense Base Closure and
			 Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C.
			 2687 note) and funded through the Department of Defense Base Closure Account
			 1990 established by section 2906 of such Act, in the total amount of
			 $360,474,000 , as follows:
					(1)For the
			 Department of the Army, $73,600,000.
					(2)For the
			 Department of the Navy, $162,000,000.
					(3)For the
			 Department of the Air Force, $124,874,000.
					2702.Authorized
			 base closure and realignment activities funded through Department of Defense
			 Base Closure Account 2005Using amounts appropriated pursuant to the
			 authorization of appropriations in section 2703, the Secretary of Defense may
			 carry out base closure and realignment activities, including real property
			 acquisition and military construction projects, as authorized by the Defense
			 Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law
			 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base
			 Closure Account 2005 established by section 2906A of such Act, in the amount of
			 $2,354,285,000.
				2703.Authorization
			 of appropriations for base closure and realignment activities funded through
			 Department of Defense Base Closure Account 2005Funds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2010, for base
			 closure and realignment activities, including real property acquisition and
			 military construction projects, as authorized by the Defense Base Closure and
			 Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C.
			 2687 note) and funded through the Department of Defense Base Closure Account
			 2005 established by section 2906A of such Act, in the total amount of
			 $2,354,285,000 , as follows:
					(1)For the
			 Department of the Army, $1,012,420,000.
					(2)For the
			 Department of the Navy, $342,146,000.
					(3)For the
			 Department of the Air Force, $127,255,000.
					(4)For the Defense
			 Agencies, $872,464,000.
					XXVIIIMilitary
			 Construction General Matters
				AMilitary
			 Construction Program and Military Family Housing Changes
					2801.Extension of
			 temporary, limited authority to use operation and maintenance funds for
			 construction projects outside the United States
						(a)Extension of
			 authority to area of responsibility of United States africa
			 commandSubsection (a) of section 2808 of the Military
			 Construction Authorization Act for Fiscal Year 2004 (division B of Public Law
			 108–136; 117 Stat. 1723), as most recently amended by section 2806 of the
			 Military Construction Authorization Act for Fiscal Year 2010 (division B of
			 Public Law 111–84; 123 Stat. 2663), is amended by striking United States
			 Central Command area of responsibility and inserting area of
			 responsibility of the United States Central Command or that portion of the area
			 of responsibility of the United States Africa Command formerly within the area
			 of responsibility of the United States Central Command.
						(b)One-year
			 extension of authoritySuch section is further amended—
							(1)in subsection
			 (c)(2), by striking fiscal year 2010 and inserting fiscal
			 year 2011; and
							(2)in subsection
			 (h)—
								(A)in paragraph (1),
			 by striking September 30, 2010 and inserting September
			 30, 2011; and
								(B)in paragraph (2),
			 by striking fiscal year 2011 and inserting fiscal year
			 2012.
								BReal Property and
			 Facilities Administration
					2811.Limitation on
			 enhanced use leases of non-excess property
						(a)In
			 generalSection 2667(b)(7) of
			 title 10, United States Code, is amended by striking the period at the end and
			 inserting , or otherwise commit the Secretary concerned or the
			 Department of Defense to annual payments in excess of such
			 amount..
						(b)Armed Forces
			 Retirement HomeSection
			 1511(i)(2) of the Armed Forces Retirement Home Act of 1991 (24 U.S.C.
			 411(i)(2)) is amended—
							(1)in subparagraph
			 (D), by striking ; and and inserting a semicolon;
							(2)in subparagraph
			 (E), by striking the period at the end and inserting ; and;
			 and
							(3)by adding at the
			 end the following new subparagraph:
								
									(F)may not provide for a leaseback by the
				Retirement Home with an annual payment in excess of $100,000, or otherwise
				commit the Retirement Home or the Department of Defense to annual payments in
				excess of such
				amount.
									.
							CEnergy
			 Security
					2821.Enhancement
			 of energy security activities of the Department of Defense
						(a)Energy
			 performance master plan
							(1)Enhancement of
			 energy performance plan to master planSubsection (b) of section
			 2911 of title 10, United States Code, is amended to read as follows:
								
									(b)Energy
				performance master plan(1)The Secretary of
				Defense shall develop a comprehensive master plan for the achievement of the
				energy performance goals of the Department of Defense.
										(2)The master plan shall include the
				following:
											(A)A separate master plan, developed by
				each military department and Defense Agency, for the achievement of energy
				performance goals.
											(B)A baseline standard for the
				measurement of energy consumption by transportation systems, support systems,
				utilities, and facilities and infrastructure.
											(C)A method of measurement of reductions
				or conservation in energy consumption that provides for the taking into account
				of changes in the current size of fleets, number of facilities, and overall
				square footage of facility plants.
											(D)Metrics to track annual progress in
				meeting energy performance goals.
											(E)A description of specific
				requirements, and proposed investments, in connection with the achievement of
				energy performance goals reflected in the budget of the President for each
				fiscal year (as submitted to Congress under section 1105(a) of title
				31).
											(3)The Secretary shall submit a current
				version of the master plan to Congress each year at or about the time at which
				the budget of the President is submitted to Congress in such year under section
				1105(a) of title
				31.
										.
							(2)Conforming
			 amendmentsSuch section is further amended by striking
			 plan each place it appears and inserting master
			 plan.
							(3)Heading
			 amendmentThe heading of such section is amended to read as
			 follows:
								
									2911.Energy
				performance goals and master plan for the Department of
				Defense
									.
							(b)Expansion of
			 facilities for which use of renewable energy and energy efficient products is
			 required
							(1)Renewable
			 energySubsection (a) of section 2915 of title 10, United States
			 Code, is amended
								(A)in the heading,
			 by striking Encouraged;
								(B)by striking
			 encourage the and inserting prescribe guidance to ensure
			 the maximum practicable;
								(C)by inserting
			 and facility repairs and renovations after military
			 family housing projects); and
								(D)by striking
			 energy performance plan and inserting energy performance
			 master plan.
								(2)Consideration
			 in designSubsection (b)(1) of such section is amended by
			 striking the design and all that follows and inserting
			 the design for the construction, repair, or renovation of facilities
			 (including family housing, back-up power generation facilities, and temporary
			 or expeditionary facilities in support of contingency operations) incorporates,
			 to the maximum extent practicable, energy systems using solar energy or other
			 renewable forms of energy..
							(3)Energy
			 efficient productsSubsection (e) of such section is
			 amended—
								(A)by striking the
			 heading and inserting the following: Use of energy efficient products in
			 facilities.—;
								(B)in paragraph
			 (1)—
									(i)by
			 striking new facility construction and inserting
			 construction, repair, or renovation of facilities; and
									(ii)by
			 striking energy performance plan and inserting energy
			 performance master plan;
									(C)by redesignating
			 paragraph (2) as paragraph (3); and
								(D)by inserting
			 after paragraph (1) the following new paragraph (2):
									
										(2)For purposes of this subsection,
				energy efficient products shall include the following:
											(A)Roof-top solar thermal, photovoltaic,
				and energy reducing coating technologies.
											(B)Energy management control and
				supervisory control and data acquisition systems.
											(C)Energy efficient heating, ventilation,
				and air conditioning systems.
											(D)Thermal windows and insulation
				systems.
											(E)Electric meters.
											(F)Lighting, equipment, and appliances
				that are designed to use less electricity.
											(G)Hybrid vehicle plug-in charging
				stations.
											(H)Solar-power collecting structures to
				shade vehicle parking
				areas.
											.
								(4)Heading
			 amendmentThe heading of such section is amended to read as
			 follows:
								
									2915.Facilities:
				use of renewable forms of energy and energy efficient
				products
									.
							(c)Other
			 amendments
							(1)Conforming
			 amendmentsSection 2925(a) of title 10, United States Code, is
			 amended by striking energy performance plan each place it
			 appears and inserting energy performance master plan.
							(2)Clerical
			 amendmentsThe table of sections at the beginning of subchapter I
			 of chapter 173 of such title is amended—
								(A)by striking the
			 item relating to section 2911 and inserting the following new item:
									
										
											2911. Energy performance goals and master plan for the
				Department of Defense.
										
										;
				  and
								(B)by striking the
			 item relating to section 2915 and inserting the following new item:
									
										
											2915. Facilities: use of renewable forms of energy and energy
				efficient
				products.
										
										.
								2822.Permanent
			 authority to accept and use landing fees charged to use of domestic airfields
			 by civil aircraftSection 377
			 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999
			 (Public Law 105–261; 10 U.S.C. 113 note) is amended—
						(1)in the section
			 heading, by striking Pilot
			 program for;
						(2)in subsection
			 (a)—
							(A)in the heading,
			 by striking Pilot program
			 authorized and inserting Authority; and
							(B)by striking
			 may carry out a pilot program to demonstrate the use of landing
			 fees and inserting may use landing fees;
							(3)in subsection
			 (c), by striking of the pilot program; and
						(4)by striking
			 subsections (d) and (e).
						DLand
			 Conveyances
					2831.Land
			 conveyance, Fort Knox, Kentucky
						(a)Conveyance
			 authorizedThe Secretary of the Army may convey, without
			 consideration, to the Department of Veterans Affairs of the Commonwealth of
			 Kentucky (in this section referred to as the Department) all
			 right, title, and interest of the United States in and to a parcel of real
			 property, including any improvements thereon, consisting of approximately 194
			 acres at Fort Knox, Kentucky, for the purpose of permitting the Department to
			 establish and operate a State veterans home and future expansion of the
			 adjacent State veterans cemetery for veterans and eligible family members of
			 the Armed Forces.
						(b)Reversionary
			 interestIf the Secretary determines at any time that the real
			 property conveyed under subsection (a) is not being used in accordance with the
			 purpose of the conveyance specified in such subsection, all right, title, and
			 interest in and to the property shall revert, at the option of the Secretary,
			 to the United States, and the United States shall have the right of immediate
			 entry onto the property. Any determination of the Secretary under this
			 subsection shall be made on the record after an opportunity for a
			 hearing.
						(c)Payment or
			 costs of conveyance
							(1)In
			 generalThe Secretary shall require the Department to cover costs
			 to be incurred by the Secretary, or to reimburse the Secretary for costs
			 incurred by the Secretary, to carry out the conveyance under subsection (a),
			 including costs related to environmental documentation and other administrative
			 costs. This paragraph does not apply to costs associated with the environment
			 al remediation of the property to be conveyed.
							(2)Treatment of
			 amounts receivedAmounts received as reimbursements under
			 paragraph (1) shall be credited to the fund or account that was used to cover
			 the costs incurred by the Secretary in carrying out the conveyance. Amounts so
			 credited shall be merged with amounts in such fund or account and shall be
			 available for the same purposes, and subject to the same conditions and
			 limitations, as amounts in such fund or account.
							(d)Description of
			 propertyThe exact acreage and legal description of the real
			 property to be conveyed under subsection (a) shall be determined by a survey
			 satisfactory to the Secretary.
						(e)Additional
			 terms and conditionsThe Secretary may require such additional
			 terms and conditions in connection with the conveyance under subsection (a) as
			 the Secretary considers appropriate to protect the interests of the United
			 States.
						2832.Land
			 conveyances, Naval Support Activity (West Bank), New Orleans,
			 Louisiana
						(a)Conveyance
			 authorized
							(1)In
			 generalSubject to paragraph (2), the Secretary of the Navy may
			 convey to the Algiers Development District, all right, title, and interest of
			 the United States in the real property comprising the Naval Support Activity
			 (West Bank of the Mississippi River), including any improvements, facilities
			 and available personal property located on such real property and excepting and
			 excluding from such conveyance the real property defined in this section
			 as—
								(A)the Secured Area,
			 which shall remain subject to the Lease; and
								(B)Quarters
			 A.
								(2)TimingThe
			 authority to convey property under subsection (a) may only be exercised
			 after—
								(A)the Secretary
			 determines that the property is no longer needed by the Department of the Navy;
			 and
								(B)the Algiers
			 Development District has delivered the full consideration as required by
			 Article 3 of the Lease.
								(b)Condition of
			 conveyanceThe conveyance authorized by subsection (a) shall
			 include a condition that expressly prohibits any use of the property that would
			 interfere or otherwise restrict operations of the Department of the Navy in the
			 Secured Area as determined by the Secretary.
						(c)Additional
			 conveyances
							(1)Quarters A
			 siteIf at any time the Secretary determines that the Department
			 of the Navy no longer has a continuing requirement for general officers
			 quarters to be located on the Quarters A site or the Department of the Navy
			 elects or offers to transfer, sell, lease, assign, gift, or otherwise convey,
			 any or all of the Quarters A site, or any improvements thereon, to any third
			 party, the Secretary may convey to the Algiers Development District the
			 Quarters A site and the land underlying such facilities.
							(2)Marine forces
			 reserve headquartersIf at any time the Secretary determines and
			 notifies the Algiers Development District that the Department of the Navy no
			 longer has a continuing requirement to occupy or otherwise control the Secured
			 Area to support the mission of the Marine Forces Reserve or other comparable
			 Marine Corps use, the Secretary may convey to the Algiers Development District
			 the Secured Area and any improvements thereon.
							(d)Description of
			 propertyThe exact acreage
			 and legal description of the real property to be conveyed under subsection (a)
			 shall be determined by a survey satisfactory to the Secretary.
						(e)Additional
			 terms and conditionsThe
			 Secretary may require such additional terms and conditions in connection with
			 the conveyance of property under this section, consistent with the Lease, as
			 the Secretary considers appropriate to protect the interest of the United
			 States.
						(f)DefinitionsIn
			 this section:
							(1)Algiers
			 Development DistrictThe term Algiers Development
			 District means the Algiers Development District, a local political
			 subdivision of the State of Louisiana.
							(2)LeaseThe
			 term Lease means that certain Real Estate Lease for Naval Support
			 Activity New Orleans, West Bank, New Orleans, Louisiana, Lease No.
			 N47692–08–RP–08P30, by and between the United States of America, acting by and
			 through the Department of the Navy, and the Algiers Development District, dated
			 September 30, 2008.
							(3)Quarters
			 AThe term Quarters A means the land and buildings
			 commonly referred to as Quarter A and located at Sanctuary Drive and as
			 determined by a survey satisfactory to the Secretary.
							(4)Secured
			 AreaThe term Secured Area means the land and
			 improvements located within the approximately 29 acre area described in the
			 Lease.
							2833.Authority for
			 use of unobligated funds for construction of a replacement fire station at Fort
			 Belvoir, VirginiaSection
			 2836(d) of the Military Construction Authorization Act for Fiscal Year 2002
			 (division B of Public Law 107–107; 115 Stat. 1314), as most recently amended by
			 section 2849 of the John Warner National Defense Authorization Act for Fiscal
			 Year 2007 (Public Law 109–364; 120 Stat. 2486), is further amended—
						(1)in paragraph (2),
			 by inserting through a project for construction of an Army
			 standard-design, two-company fire station at Fort Belvoir, Virginia,
			 after Building 191; and
						(2)by adding at the
			 end the following new paragraph:
							
								(3)The Secretary may
				use up to $3,900,000 of available, unobligated Army military construction funds
				appropriated for a fiscal year before fiscal year 2011, in conjunction with the
				funds provided under paragraph (1), for the project described in paragraph
				(2).
								.
						EReports
					2841.Limitation on
			 availability of funds pending reports regarding construction of a new outlying
			 landing field (OLF) in North Carolina and Virginia
						(a)FindingsCongress
			 makes the following findings:
							(1)The Navy has
			 studied the feasibility and potential locations of a new Outlying Landing Field
			 (OLF) on the East Coast since 2001.
							(2)Since January
			 2008, the Navy has studied five potential sites in North Carolina and Virginia,
			 whose communities have expressed opposition. The local governments of the North
			 Carolina counties where the sites under consideration are located have taken
			 formal action in opposition by resolution and correspondence to the Navy and
			 congressional officials.
							(3)In April 2009,
			 the North Carolina General Assembly unanimously passed an amendment to General
			 Statute 104–7 (Federal Enclave), which clearly states that North Carolina does
			 not consent to acquisition of land by the Federal Government in any county
			 which does not already have a military installation for the purpose of
			 establishing an outlying landing field to support training and operations of
			 aircraft squadrons stationed at or transient to military bases or military
			 stations located outside of the State.
							(4)In response to
			 this law and its constitutional significance, the Attorney General of North
			 Carolina is monitoring the OLF siting process and all related legal
			 implications.
							(5)The Commissioner
			 of Agriculture and the Superintendent of Public Instruction of North Carolina
			 have stated formal opposition to locating an OLF at the two North Carolina
			 sites as detrimental to the education of children and destructive of a vibrant
			 agricultural economy.
							(b)Limitation on
			 funds pending reports
							(1)In
			 generalThe Secretary of the Navy may not obligate or expend
			 funds for the study or development of a new OLF in North Carolina or Virginia
			 after fiscal year 2011 until the Secretary has provided the congressional
			 defense committees a report on the Navy’s efforts with respect to the
			 OLF.
							(2)Elements of
			 reportThe report required under paragraph (1) shall include the
			 following:
								(A)A description of
			 the actual training requirements and completed training events involving Fleet
			 Carrier Landing Practice (FCLP) operations at Naval Air Station Oceana and
			 Naval Auxiliary Landing Field Fentress for the previous 10 years, to include
			 statistics for the current fiscal year.
								(B)An assessment of
			 the aviation training requirements and completed aviation training events
			 conducted on all existing OLFs and installations in the Navy’s inventory
			 located on the East Coast, to include statistics for the current fiscal
			 year.
								(C)An assessment of
			 the suitability of all Naval installations on the East Coast to conduct Fleet
			 Carrier Landing Practice (FCLP) operations, including necessary facility
			 modifications and requirements to de-conflict with current operations at each
			 installation.
								(D)A description of
			 the estimated funding necessary to construct a new OLF at each of the five
			 sites under current consideration, and a cost comparison analysis between
			 construction of a new OLF versus rehabilitation of an existing facility.
								(E)A description of
			 all completed or pending environmental studies conducted on any of the five
			 sites currently under consideration, including the methodology, conclusions,
			 and recommendations.
								(F)A description of
			 all contacts by the Navy with local governments and citizens groups at all five
			 sites currently under consideration.
								(G)Criteria for the
			 basing of the Joint Strike Fighter F-35C aircraft and a description of the OLF
			 facilities that will be required to support its training requirements.
								FOther
			 Matters
					2851.Further
			 enhancements to Department of Defense Homeowners Assistance Program
						(a)Homeowners
			 assistance related to closed military installationsSubsection
			 (c)(1)(A) of section 1013 of the Demonstration Cities and Metropolitan
			 Development Act of 1966 (42 U.S.C. 3374) is amended—
							(1)in the matter
			 preceding clause (i), by striking elect either— and inserting
			 elect to receive either of the following:;
							(2)in clause
			 (i)—
								(A)by striking
			 to receive a cash payment and inserting A cash
			 payment;
								(B)by striking
			 the difference between— and inserting the greater of the
			 following:; and
								(C)by striking
			 subclauses (I) and (II) and inserting the following:
									
										(I)The amount of the
				difference between—
											(aa)95
				percent of the fair market value of their property (as such value is determined
				by the Secretary of Defense) prior to public announcement of intention to close
				all or part of the military base or installation; and
											(bb)the fair market
				value of such property (as such value is determined by the Secretary of
				Defense) at the time of the sale.
											(II)The amount of
				the difference between—
											(aa)the amount of
				the outstanding mortgages; and
											(bb)the fair market
				value of such property (as such value is determined by the Secretary of
				Defense) at the time of the sale.
											;
				and
								(3)in clause (ii),
			 by striking to receive, as purchase price and inserting
			 As purchase price.
							(b)Homeowners
			 assistance for wounded individuals and their spousesSubsection
			 (c)(2)(A) of such section is amended—
							(1)in the matter
			 preceding clause (i), by striking elect either— and inserting
			 elect to receive either of the following:;
							(2)in clause
			 (i)—
								(A)by striking
			 to receive a cash payment and inserting A cash
			 payment;
								(B)by striking
			 the difference between— and inserting the greater of the
			 following:; and
								(C)by striking
			 subclauses (I) and (II) and inserting the following:
									
										(I)The amount of the
				difference between—
											(aa)95
				percent of prior fair market value of their property (as such value is
				determined by the Secretary of Defense); and
											(bb)the fair market
				value of such property (as such value is determined by the Secretary of
				Defense) at the time of the sale.
											(II)The amount of
				the difference between—
											(aa)the amount of
				the outstanding mortgages; and
											(bb)the fair market
				value of such property (as such value is determined by the Secretary of
				Defense) at the time of the sale.
											;
				and
								(3)in clause (ii),
			 by striking to receive, as purchase price and inserting
			 As purchase price.
							(c)Homeowners
			 assistance for permanently reassigned individualsSubsection
			 (c)(3)(A) of such section is amended—
							(1)in the matter
			 preceding clause (i), by striking elect either— and inserting
			 elect to receive either of the following:;
							(2)in clause
			 (i)—
								(A)by striking
			 to receive a cash payment and inserting A cash
			 payment;
								(B)by striking
			 the difference between— and inserting the greater of the
			 following:; and
								(C)by striking
			 subclauses (I) and (II) and inserting the following:
									
										(I)The amount of the
				difference between—
											(aa)95
				percent of prior fair market value of their property (as such value is
				determined by the Secretary of Defense); and
											(bb)the fair market
				value of such property (as such value is determined by the Secretary of
				Defense) at the time of the sale.
											(II)The amount of
				the difference between—
											(aa)the amount of
				the outstanding mortgages; and
											(bb)the fair market
				value of such property (as such value is determined by the Secretary of
				Defense) at the time of the sale.
											;
				and
								(3)in clause (ii),
			 by striking to receive, as purchase price and inserting
			 As purchase price.
							2852.Lease of
			 Airborne and Special Operations Museum facility
						(a)In
			 generalChapter 449 of title
			 10, United States Code, is amended by inserting after section 4772 the
			 following new section:
							
								4773.Lease of
				Airborne and Special Operations Museum facility
									(a)Authorization of
				leaseUnder such terms and
				conditions as the Secretary of the Army considers appropriate, the Secretary
				may lease portions of the facility of the Airborne and Special Operations
				Museum to the Airborne and Special Operations Museum Foundation to be used by
				the Foundation, consistent with the purpose of the Museum, for—
										(1)generating revenue
				for activities of the Museum through rental use by the public, commercial and
				nonprofit entities, State and local governments, and other Federal agencies;
				and
										(2)such
				administrative purposes as may be necessary for the support of the
				Museum.
										(b)Limitation on
				annual consideration for leaseThe annual amount of consideration paid to
				the Secretary of the Army by the Airborne and Special Operations Museum
				Foundation for a lease under subsection (a) may not exceed an amount equal to
				the actual cost, as determined by the Secretary, of the annual operations and
				maintenance of the Airborne and Special Operations Museum.
									(c)Use of proceeds
				of leaseNotwithstanding any
				other provision of law, the Secretary of the Army shall use amounts paid under
				subsection (b) to cover the costs of operation of the Airborne and Special
				Operations
				Museum.
									.
						(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 449
			 of such title is amended by inserting after the item relating to section 4772
			 the following new item:
							
								
									4773. Lease of Airborne and Special
				Operations Museum
				facility.
								
								.
						2853.Sense of the
			 Senate on the proposed extension of the Alaska Railroad corridor across Federal
			 land in Alaska
						(a)FindingThe
			 Senate finds that the Alaska Railroad proposes the extension of its railroad
			 corridor over approximately 950 acres of land located south and east of North
			 Pole, Alaska, including lands located near or adjacent to the Chena River
			 spillway, Eielson Air Force Base, Tanana Flats Training Area (Fort Wainwright),
			 Donnelly Training Area (Fort Wainwright), and Fort Greely.
						(b)Sense of
			 SenateIt is the sense of the Senate that the Department of the
			 Army and the Department of the Air Force should explore means of accommodating
			 this expansion using existing authorities that will not adversely impact
			 military missions, operations, and training.
						2854.Sense of
			 Congress on military housing for the Air Force
						(a)FindingCongress
			 makes the following findings:
							(1)In the mid-1990s,
			 the Department of Defense became concerned that inadequate and poor quality
			 housing was hurting quality of life and readiness by contributing to
			 servicemembers’ decisions to leave the military.
							(2)At that time, the
			 Department of Defense designated about 180,000 houses, or nearly two-thirds of
			 its domestic family housing inventory, as inadequate, needing repair or
			 complete replacement.
							(3)The Department of
			 Defense believed that it would need about $20,000,000,000 in appropriated funds
			 and would take up to 40 years to eliminate poor quality military housing
			 through new construction or renovation using its traditional military
			 construction approach.
							(4)In 1996, Congress
			 enacted the Military Housing Privatization Initiative to provide the Department
			 of Defense with a variety of authorities to obtain private sector financing and
			 management for the repair, renovation, construction, and management of military
			 family housing.
							(5)The United States
			 Air Force has used those authorities to award 27 projects at 44 military bases
			 to improve over 37,000 homes.
							(6)The Air Force has
			 received $7,100,000,000 in total development investment from the private sector
			 for new housing with a taxpayer contribution of approximately $425,000,000,
			 representing a 15 to 1 leveraging of taxpayer dollars.
							(7)The Air Force,
			 like the other military services, has been able to leverage varying conditions
			 of housing at military bases into fiscally viable projects by packaging housing
			 inventories at multiple bases into one transaction.
							(8)Congress has
			 approved transactions involving the packaging of multiple bases as a critical
			 tool to maximize the efficient use of taxpayer funds.
							(9)Congress supports
			 the goal of the Air Force to complete transactions for the repair, renovation,
			 construction, and management of 100 percent of their military family housing
			 inventory in the United States by the end of 2010.
							(10)The Air Force
			 currently has 6 project solicitations prepared for open competition at 22 Air
			 Force installations to improve over 15,000 homes.
							(b)Sense of
			 CongressIt is the sense of Congress that the Secretary of the
			 Air Force should use existing authority to carry out solicitations for the 6
			 military housing projects involving the packaging of 22 bases consistent with
			 the goal of improving 15,000 homes for Air Force personnel and their families
			 by the end of 2010.
						XXIXOverseas
			 Contingency Operations Military Construction Authorizations
				2901.Authorized Army
			 construction and land acquisition projects
					(a)Outside the
			 united statesUsing amounts
			 appropriated pursuant to the authorization of appropriations in subsection
			 (b)(1), the Secretary of the Army may acquire real property and carry out
			 military construction projects for the installations or locations outside the
			 United States, and in the amounts, set forth in the following table:
						
							Army: Outside the United States
							
								
									CountryInstallation
					 or LocationAmount
									
								
								
									AfghanistanBagram Air Base $333,630,000 
									
									Dwyer$71,900,000 
									
									Frontenac$8,400,000 
									
									Kabul$24,000,000 
									
									Kandahar$80,000,000 
									
									Maywand$7,000,000 
									
									Shank$88,400,000 
									
									Sharana$12,400,000 
									
									Tarin Kowt$28,200,000 
									
									Tombstone/Bastion$109,000,000 
									
									Various locations$40,000,000 
									
									Wolverine$47,200,000 
									
								
							
						
					(b)Authorization of
			 appropriationsFunds are
			 hereby authorized to be appropriated for fiscal years beginning after September
			 30, 2010, for military construction, land acquisition, and military family
			 housing functions of the Department of the Army in the total amount of
			 $1,028,176,000 as follows:
						(1)For military
			 construction projects outside the United States authorized by subsection (a),
			 $850,130,000.
						(2)For unspecified
			 minor military construction projects under section 2805 of title 10, United
			 States Code, $78,330,000.
						(3)For architectural
			 and engineering services and construction design under section 2807 of title
			 10, United States Code, $99,716,000.
						2902.Authorized Air
			 Force construction and land acquisition projects
					(a)Outside the
			 United StatesUsing amounts
			 appropriated pursuant to the authorization of appropriations in subsection
			 (b)(1), the Secretary of the Air Force may acquire real property and carry out
			 military construction projects for the installations or locations outside the
			 United States, and in the amounts, set forth in the following table:
						
							Air Force: Outside the United States
							
								
									CountryInstallation
					 or LocationAmount
									
								
								
									AfghanistanBagram Air Base$42,960,000 
									
									Kandahar$14,500,000 
									
									Shindand$15,800,000 
									
									Tombstone/Bastion$2,500,000
					 
									
								
							
						
					(b)Authorization of
			 appropriationsFunds are
			 hereby authorized to be appropriated for fiscal years beginning after September
			 30, 2010, for military construction, land acquisition, and military family
			 housing functions of the Department of the Air Force in the total amount of
			 $193,766,000, as follows:
						(1)For military
			 construction projects outside the United States authorized by subsection (a),
			 $75,760,000.
						(2)For architectural
			 and engineering services and construction design under section 2807 of title
			 10, United States Code, $18,422,000.
						(3)For unspecified
			 minor military construction projects under section 2805 of title 10, United
			 States Code, $99,584,000.
							
							
								
									
										TITLE
					 XLV—MILITARY CONSTRUCTION 
										
									
								
							
							
								
									
										SEC. 4501.
					 MILITARY CONSTRUCTION.
										
									
								
							
							
								
									
										MILITARY
					 CONSTRUCTION(In Thousands of Dollars)
										
										AccountState
					 orCountryInstallationProject
					 TitleFY 2011
					 RequestSenate
					 ChangeSenate
					 Authorized
										
									
									
										AF ResFLPATRICK AFBWEAPONS MAINTENANCE FACILITY3,4203,420
										
										AF ResZUUNSPECIFIED WORLDWIDEPLANNING AND DESIGN1,6531,653
										
										AF ResZUVARIOUS WORLDWIDEUNSPECIFIED MINOR CONSTRUCTION2,7592,759
										
										TOTAL, Air Force
					 Reserve7,83207,832
										
										
										
										
										
										Air NGALMONTGOMERY REGIONAL AIRPORT (ANG)
					 BASEFUEL CELL AND
					 CORROSION CONTROL HANGAR7,4727,472
										
										Air NGALMONTGOMERY REGIONAL AIRPORT (ANG)
					 BASEReplace Squad Ops
					 Facility7,5007,500
										
										Air NGAKEIELSON AIR FORCE BASEAdd/Alter Communications
					 Facility6,5006,500
										
										Air NGAZDAVIS MONTHAN AFBTFI-PREDATOR FOC-ACTIVE DUTY
					 ASSOCIATE4,6504,650
										
										Air NGARLITTLE ROCK AFBFuel Cell and Corrosion Control
					 Hangar10,40010,400
										
										Air NGDENEW CASTLE COUNTY AIRPORTJOINT FORCES OPERATIONS
					 CENTER1,5001,500
										
										Air NGDENEW CASTLE COUNTY AIRPORTC–130 Aircraft Maintenance Shops, Ph
					 28,7008,700
										
										Air NGFLJACKSONVILLE IAPSECURITY FORCES TRAINING FACILITY6,7006,700
										
										Air NGGASAVANNAH/HILTON HEAD IAPRELOCATE AIR SUPT OPERS SQDN (ASOS)
					 FACILITY7,4507,450
										
										Air NGHIHICKAM AFBTFI-F–22 BEDDOWN INTRASTRUCTURE
					 SUPPORT5,9505,950
										
										Air NGHIHICKAM AFBTFI-F–22 UPGRADE MUNITIONS COMPLEX17,25017,250
										
										Air NGHIHICKAM AFBTFI-F–22 HANGAR, SQUADRON OPERATIONS AND
					 AMU48,25048,250
										
										Air NGILCAPITAL MAPTFI-CNAF BEDDOWN-UPGRADE FACILITIES16,70016,700
										
										Air NGINHULMAN REGIONAL AIRPORTTFI-ASOS BEDDOWN-UPGRADE
					 FACILITIES4,1004,100
										
										Air NGIADES MOINESCorrosion Control Hangar4,7004,700
										
										Air NGMABARNES MUNICIPAL AIRPORTAdditions and Renovations to Building
					 156,0006,000
										
										Air NGMDMARTIN STATE AIRPORTREPLACE OPS AND MEDICAL TRAINING
					 FACILITY11,40011,400
										
										Air NGMIALPENA COMBAT READINESS TRAINING
					 CENTERReplace Troop
					 Quarters, Ph II9,6009,600
										
										Air NGNJ177TH FIGHTER WING, ATLANTIC
					 CITYFuel Cell and
					 Corrosion Control Hanger8,5008,500
										
										Air NGNYFORT DRUMTFI REAPER INFRASTRUCTURE
					 SUPPORT2,5002,500
										
										Air NGNYSTEWART IAPBASE DEFENSE GROUP BEDDOWN14,25014,250
										
										Air NGNCSTANLY COUNTY AIRPORTUPGRADE ASOS FACILITIES2,0002,000
										
										Air NGOHTOLEDO EXPRESS AIRPORTReplace Security Forces
					 Complex7,3007,300
										
										Air NGORKINGSLEY FIELD ANG BASEReplace Fire Station7,0007,000
										
										Air NGPASTATE COLLEGE ANGSADD TO AND ALTER AOS
					 FACILITY4,1004,100
										
										Air NGRIQUONSET STATE AIRPORTC–130 Parking Apron1,8001,800
										
										Air NGSCMCENTIRETraining/Operations Center9,1009,100
										
										Air NGSDJOE FOSS FIELDAircraft Maintenance Shops12,80012,800
										
										Air NGTNMCGHEE TYSON ANG BASEHobbs Road Acquisition6,5006,500
										
										Air NGTNNASHVILLE IAPTFI-RENOVATE INTEL SQUADRON
					 FACILITIES5,5005,500
										
										Air NGVTBURLINGTON INTERNATIONAL
					 AIRPORTUpgrade
					 Taxiways and Replace Arm/Disarm Pads11,00011,000
										
										Air NGWVYEAGER AFBForce Protection/Antiterrorism13,00013,000
										
										Air NGWVYEAGER AFBCommunications Training Facility6,2506,250
										
										Air NGWIGENERAL MITCHELL INTERNATIONAL
					 AIRPORTReplace Fire
					 Station8,3008,300
										
										Air NGZUUNSPECIFIED WORLDWIDEMINOR CONSTRUCTION8,0008,000
										
										Air NGZUUNSPECIFIED WORLDWIDEPLANNING & DESIGN9,21414,15023,364
										
										TOTAL, Air National
					 Guard176,986159,100336,086
										
										
										
										
										
										AFAFBAGRAM AIR BASECONSOLIDATED RIGGING FACILITY9,900–9,9000
										
										AFAFBAGRAM AIR BASEFIGHTER HANGAR16,480–16,4800
										
										AFAFBAGRAM AIR BASEMEDEVAC RAMP EXPANSION/FIRE STATION16,580–16,5800
										
										AFALMAXWELL AFBADAL AIR UNIVERSITY LIBRARY13,40013,400
										
										AFAKELMENDORF AFBADD/ALTER AIR
					 SUPPORT OPERATIONS SQUADRON TRAINING FACILITY4,7494,749
										
										AFAKELMENDORF AFBF–22 ADD/ALTER
					 WEAPONS RELEASE SYSTEMS SHOP & AME10,52510,525
										
										AFAKELMENDORF AFBCONSTRUCT RAILHEAD OPERATIONS
					 FACILITY15,00015,000
										
										AFAKELMENDORF AFBDOD Joint Regional Fire Training
					 Facility6,6006,600
										
										AFAKEIELSON AFBREPAIR CENTRAL HEAT PLANT & PWR
					 PLANT BOILERS28,00028,000
										
										AFAZDAVIS-MONTHAN AFBHC–130 AGE MAINTENANCE FACILITY4,6004,600
										
										AFAZDAVIS-MONTHAN AFBHC–130J PARTS STORE8,2008,200
										
										AFAZDAVIS-MONTHAN AFBHC–130J AERIAL CARGO FACILITY10,70010,700
										
										AFAZFORT HUACHUCATFI-PREDATOR LRE BEDDOWN11,00011,000
										
										AFAZDAVIS-MONTHAN AFBAMARG HANGAR25,00025,000
										
										AFBISW ASIANORTH APRON EXPANSION45,00045,000
										
										AFCAEDWARDS AFBFlightline Fire Station15,50015,500
										
										AFCOBUCKLEY AFBSECURITY FORCES OPERATIONS FACILITY12,16012,160
										
										AFCOPETERSON AFBRAIDRS SPACE CONTROL FACILITY24,80024,800
										
										AFCOU.S. AIR FORCE ACADEMY CENTER FOR
					 CHARACTER & LEADERSHIP DEVELOPMENT27,60027,600
										
										AFCOBUCKLEY AFBLand Acquisition10,00010,000
										
										AFDEDOVER AFBC–5M/C–17 MAINTENANCE TRAINING
					 FACILITY, PH 23,2003,200
										
										AFDCBOLLING AFBJOINT AIR DEFENSE OPERATIONS CENTER13,20013,200
										
										AFFLHURLBURT FIELDADD TO VISITING QUARTERS (24 RM)4,5004,500
										
										AFFLHURLBURT FIELD SPECIAL OPERATIONS SCHOOL FACILITY6,1706,170
										
										AFFLEGLIN AFBF–35 FUEL CELL MAINTENANCE
					 HANGAR11,40011,400
										
										AFFLHURLBURT FIELDBASE LOGISTICS FACILITY24,00024,000
										
										AFFLPATRICK AFBAIR FORCE TECHNICAL APPLICATION CENTER, INC
					 1158,009–58,000100,009
										
										AFFLPATRICK AFBRelocate Main Gate8,0008,000
										
										AFGYRAMSTEIN ABDEICING FLUID STORAGE &
					 DISPENSING FACILITY2,7542,754
										
										AFGYRAMSTEIN ABCONSTRUCT C–130J FLIGHT SIMULATOR
					 FACILITY8,8008,800
										
										AFGYRAMSTEIN ABUAS SATCOM RELAY PADS & FACILITY10,80010,800
										
										AFGYVILSECKAIR SUPPORT OPERATIONS SQUADRON
					 (ASOS)12,90012,900
										
										AFGYKAPAUNDORMITORY (128 RM)19,60019,600
										
										AFGUANDERSEN AFBPRTC—RED HORSE
					 HEADQUARTERS/ENGINEERING FACILITY8,0008,000
										
										AFGUANDERSEN AFBGUAM STRIKE OPS GROUP & TANKER
					 TASK FORCE RENOVATION9,1009,100
										
										AFGUANDERSEN AFBPRTC—COMBAT COMMUNICATIONS
					 OPERATIONS FACILITY9,2009,200
										
										AFGUANDERSEN AFBPRTC- COMMANDO WARRIOR OPEN BAY
					 STUDENT BARRACKS11,80011,800
										
										AFGUANDERSEN AFBGUAM STRIKE SOUTH RAMP UTILITIES, PHASE
					 112,20012,200
										
										AFITAVIANO ABAIR SUPPORT OPERATIONS SQUADRON
					 (ASOS) FACILITY10,20010,200
										
										AFITAVIANO ABDORMITORY (144 RM)19,00019,000
										
										AFKRKUNSAN ABCONSTRUCT DMT FLIGHT SIMULATOR
					 FACILITY7,5007,500
										
										AFLABARKSDALE AFBWEAPONS LOAD CREW TRAINING FACILITY18,14018,140
										
										AFMTMALMSTROM AFBPhysical Fitness Center, Phase II8,0008,000
										
										AFNEOFFUTT AFBKenney/Bellevue Gates11,00011,000
										
										AFNVCREECH AFBUAS AIRFIELD FIRE/CRASH RESCUE
					 STATION11,71011,710
										
										AFNVNELLIS AFBF–35 ADD/ALTER FLIGHT TEST
					 INSTRUMENTATION FACILITY1,9001,900
										
										AFNVNELLIS AFBF–35 ADD/ALTER 422 TEST EVALUATION
					 SQUADRON FACILITY7,8707,870
										
										AFNVNELLIS AFBF–35 FLIGHT SIMULATOR FACILITY13,11013,110
										
										AFNVNELLIS AFBF–35 MAINTENANCE HANGAR/AMU28,76028,760
										
										AFNVNELLIS AFBCommunication Network Control Center11,40011,400
										
										AFNJMCGUIRE AFBBASE OPS/COMMAND POST FACILITY (TFI)8,0008,000
										
										AFNJMCGUIRE AFBDORMITORY (120 RM)18,44018,440
										
										AFNMCANNON AFBDORMITORY (96 RM)14,00014,000
										
										AFNMCANNON AFBUAS SQUADRON OPS FACILITY20,00020,000
										
										AFNMHOLLOMAN AFBUAS ADD/ALTER MAINTENANCE HANGAR15,47015,470
										
										AFNMHOLLOMAN AFBUAS MAINTENANCE HANGAR22,50022,500
										
										AFNMKIRTLAND AFBAERIAL DELIVERY FACILITY ADDITION3,8003,800
										
										AFNMKIRTLAND AFBARMAMENT SHOP6,4606,460
										
										AFNMKIRTLAND AFBH/MC–130 FUEL SYSTEM MAINTENANCE
					 FACILITY14,14214,142
										
										AFNMKIRTLAND AFBFamily Support Center4,4004,400
										
										AFNMCANNON AFBMilitary Working Dog Facility4,0504,050
										
										AFNYFORT DRUM20TH AIR SUPPORT OPERATIONS SQUADRON
					 COMPLEX20,44020,440
										
										AFNDMINOT AFBCONTROL TOWER/BASE OPERATIONS
					 FACILITY18,77018,770
										
										AFNDGRAND FORKS AFBCentral Deployment Center16,50016,500
										
										AFOKTINKER AFBUPGRADE BUILDING 3001 INFRASTRUCTURE, PH
					 III14,00014,000
										
										AFOKTINKER AFBAir Traffic Control Tower 9,3009,300
										
										AFQAAL UDEIDBLATCHFORD-PRESTON COMPLEX PH III62,30062,300
										
										AFSCCHARLESTON AFBCIVIL ENGINEER COMPLEX (TFI)—PHASE 115,00015,000
										
										AFSDELLSWORTH AFBMaintenance Training Facility12,40012,400
										
										AFTXDYESS AFBC–130J ADD/ALTER FLIGHT SIMULATOR
					 FACILITY4,0804,080
										
										AFTXELLINGTON FIELDTFI-UPGRADE UAV MAINTENANCE HANGAR7,0007,000
										
										AFTXLACKLAND AFBONE-COMPANY FIRE STATION5,5005,500
										
										AFTXLACKLAND AFBRECRUIT/FAMILY INPROCESSING & INFO
					 CENTER21,80021,800
										
										AFTXLACKLAND AFBBMT SATELLITE CLASSROOM/DINING FAC NO
					 232,00032,000
										
										AFTXLACKLAND AFBRECRUIT DORMITORY, PHASE 367,98067,980
										
										AFTXRANDOLPH AFBFire Crash Rescue Station13,00013,000
										
										AFUKRAF MILDENHALLEXTEND TAXIWAY ALPHA15,00015,000
										
										AFUTHILL AFBConsolidated Transportation Facilities, Phase
					 I7,3007,300
										
										AFUTHILL AFBF–22 T–10 ENGINE TEST CELL2,8002,800
										
										AFVALANGLEY AFBF–22 ADD/ALTER HANGAR BAY LO/CR
					 FACILITY—TF8,8008,800
										
										AFWAFAIRCHILD AFBPrecision Measurement Equipment Laboratory (PMEL)
					 Facility4,8504,850
										
										AFWAMCCHORD AFBChapel Center10,40010,400
										
										AFWYCAMP GUERNSEYNUCLEAR/SPACE
					 SECURITY TACTICS TRAINING CENTER4,6504,650
										
										AFZUVARIOUS WORLDWIDEF–35 SQUADRON OPERATIONS FACILITY10,26010,260
										
										AFZUUNSPECIFIED WORLDWIDEF–35 FLIGHT SIMULATOR
					 FACILITY12,19012,190
										
										AFZUUNSPECIFIED WORLDWIDEUNSPECIFIED MINOR
					 CONSTRUCTION—FY1118,00018,000
										
										AFZUUNSPECIFIED WORLDWIDEF–35 ACADEMIC TRAINING
					 CENTER54,15054,150
										
										AFZUUNSPECIFIED WORLDWIDEPLANNING & DESIGN66,33620,00086,336
										
										TOTAL, Air Force1,311,38571,7401,383,125
										
										
										
										
										
										Chem
					 DemilKYBLUE GRASS ARMY DEPOTAMMUNITION DEMILITARIZATION, PH
					 XI59,40259,402
										
										Chem
					 DemilCOPUEBLO DEPOTAMMUNITION DEMILITARIZATION FACILITY, PH
					 XII65,56965,569
										
										TOTAL, Chemical
					 Demilitarization124,9710124,971
										
										
										
										
										
										A ResCAFORT HUNTER LIGGETTGRENADE LAUNCHER RANGE1,4001,400
										
										A ResCAFORT HUNTER LIGGETTHAND GRENADE FAMILIARIZATION RANGE
					 (LIVE)1,4001,400
										
										A ResCAFORT HUNTER LIGGETTLIGHT DEMOLITION RANGE2,7002,700
										
										A ResCAFORT HUNTER LIGGETTTACTICAL VEHICLE WASH
					 RACK9,5009,500
										
										A ResCAFORT HUNTER LIGGETTECS WAREHOUSE15,00015,000
										
										A ResCAFORT HUNTER LIGGETTECS TACTICAL EQUIPMENT MAINT
					 FACILITY22,00022,000
										
										A ResCAFAIRFIELDARMY RESERVE CENTER26,00026,000
										
										A ResFLORLANDOARMY RESERVE CENTER/LAND10,20010,200
										
										A ResFLWEST PALM BEACHARMY RESERVE CENTER/LAND10,40010,400
										
										A ResFLMIAMIARMY RESERVE CENTER/LAND13,80013,800
										
										A ResGAMACONARMY RESERVE CENTER/LAND11,40011,400
										
										A ResILQUINCYARMY RESERVE CENTER/LAND12,20012,200
										
										A ResILROCKFORD USARCArmy Reserve Center13,00013,000
										
										A ResINMICHIGAN CITYARMY RESERVE CENTER/LAND15,50015,500
										
										A ResIADES MOINESARMY RESERVE CENTER8,1758,175
										
										A ResMADEVENS RESERVE FORCES TRAINING
					 AREAAUTOMATED RECORD
					 FIRE RANGE4,7004,700
										
										A ResMOKANSAS CITYARMY RESERVE CENTER11,80011,800
										
										A ResNMLAS CRUCESARMY RESERVE CENTER/LAND11,40011,400
										
										A ResNYBINGHAMTONARMY RESERVE CENTER/LAND13,40013,400
										
										A ResTXRIO GRANDEARMY RESERVE CENTER/LAND6,1006,100
										
										A ResTXSAN MARCOSARMY RESERVE CENTER/LAND8,5008,500
										
										A ResTXDALLASARMY RESERVE CENTER/LAND12,60012,600
										
										A ResTXFORT HOODArmy Reserve Center15,50015,500
										
										A ResVAVIRGINIA BEACHARMY RESERVE CENTER11,00011,000
										
										A ResVAROANOKEARMY RESERVE CENTER/LAND14,80014,800
										
										A ResVAFORT A.P. HILLARMY RESERVE CENTER15,50015,500
										
										A ResWIFORT MCCOYAT/MOB BILLETING COMPLEX PHASE I9,8009,800
										
										A ResWIFORT MCCOYNCO ACADEMY PHASE II10,00010,000
										
										A ResZUUNSPECIFIED WORLDWIDEUNSPECIFIED MINOR
					 CONSTRUCTION3,0003,000
										
										A ResZUUNSPECIFIED WORLDWIDEPLANNING AND DESIGN25,9005,00030,900
										
										TOTAL, Army Reserve318,17533,500351,675
										
										
										
										
										
										Army NGAZFLORENCEREADINESS CENTER16,50016,500
										
										Army NGALFORT MCCLELANLive Fire Shoot House5,6355,635
										
										Army NGARFORT CHAFFEELIVE FIRE SHOOT HOUSE2,5002,500
										
										Army NGARFORT CHAFFEECOMBINED ARMS COLLECTIVE TRAINING
					 FACILITY19,00019,000
										
										Army NGARCAMP ROBINSONCOMBINED SUPPORT MAINTENANCE SHOP30,00030,000
										
										Army NGARFORT CHAFFEEConvoy Live Fire/Entry Control Point
					 Range3,5003,500
										
										Army NGCACAMP ROBERTSCOMBINED ARMS COLLECTIVE TRAINING
					 FACILITY19,00019,000
										
										Army NGCOWINDSORREADINESS CENTER7,5007,500
										
										Army NGCOCOLORADO SPRINGSREADINESS CENTER20,00020,000
										
										Army NGCOGYPSUMHAATS/AASF39,00039,000
										
										Army NGCOFORT CARSONREGIONAL TRAINING INSTITUTE40,00040,000
										
										Army NGCTWINDSOR LOCKSREADINESS CENTER (AVIATION)41,00041,000
										
										Army NGDENEW CASTLEARMED FORCES RESERVE CENTER (JFHQ)27,00027,000
										
										Army NGGADOBBINS ARBREADINESS CENTER ADD/ALT10,40010,400
										
										Army NGGACUMMINGREADINESS CENTER17,00017,000
										
										Army NGGUBARRIGADACOMBINED SUPPORT MAINT SHOP, PH
					 119,00019,000
										
										Army NGHIKALAELOACOMBINED SUPPORT MAINTENANCE SHOP38,00038,000
										
										Army NGIDMOUNTAIN HOMETACTICAL UNMANNED AIRCRAFT SYSTEM
					 FACILITY6,3006,300
										
										Army NGIDGOWEN FIELDBARRACKS (ORTC)PH117,50017,500
										
										Army NGILSPRINGFIELDCOMBINED SUPPORT MAINTENANCE SHOP
					 ADD/ALT15,00015,000
										
										Army NGIACAMP DODGECombined Arms Collective Training
					 Facility5,7005,700
										
										Army NGKSWICHITAFIELD MAINTENANCE SHOP24,00024,000
										
										Army NGKSWICHITAREADINESS CENTER43,00043,000
										
										Army NGKATOPEKA ARMY AVIATION SUPPORT
					 FACILITYTaxiway,
					 Parking Ramps and Hanger Alterations9,0369,036
										
										Army NGKYBURLINGTONREADINESS CENTER19,50019,500
										
										Army NGLAFORT POLKTACTICAL UNMANNED AIRCRAFT SYSTEM
					 FACILITY5,5005,500
										
										Army NGLAMINDENREADINESS CENTER28,00028,000
										
										Army NGMDST INIGOESTACTICAL UNMANNED AIRCRAFT SYSTEM
					 FACILITY5,5005,500
										
										Army NGMAHANSCOM AFBARMED FORCES RESERVE CENTER (JFHQ), PH
					 223,00023,000
										
										Army NGMICAMP GRAYLING RANGECOMBINED ARMS COLLECTIVE TRAINING
					 FACILITY19,00019,000
										
										Army NGMICAMP GRAYLING RANGEBarracks Replacement, Phase
					 II17,10217,102
										
										Army NGMICAMP GRAYLING RANGELight Demolition Range1,5951,595
										
										Army NGMNCAMP RIPLEYINFANTRY SQUAD BATTLE COURSE4,3004,300
										
										Army NGMNCAMP RIPLEYTACTICAL UNMANNED AIRCRAFT SYSTEM
					 FACILITY4,4504,450
										
										Army NGMNARDEN HILLSFIELD MAINTENANCE SHOP29,00029,000
										
										Army NGMOFORT LEONARD WOODRegional Training Institute13,80013,800
										
										Army NGNELINCOLNREADINESS CENTER ADD/ALT3,3003,300
										
										Army NGNEMEADREADINESS CENTER11,40011,400
										
										Army NGNVNEVADA NATIONAL GUARDLas Vegas Field Maintenance
					 Shop22,99822,998
										
										Army NGNHPEMBROKEBARRACKS FACILITY (REGIONAL TRAINING
					 INSTITUTE)15,00015,000
										
										Army NGNHPEMBROKECLASSROOM FACILITY (REGIONAL TRAINING
					 INSTITUTE)21,00021,000
										
										Army NGNMFARMINGTONREADINESS CENTER ADD/ALT8,5008,500
										
										Army NGNCHIGH POINTREADINESS CENTER ADD/ALT1,5511,551
										
										Army NGNDCAMP GRAFTONREADINESS CENTER ADD/ALT11,20011,200
										
										Army NGPRCAMP SANTIAGOLIVE FIRE SHOOT HOUSE3,1003,100
										
										Army NGPRCAMP SANTIAGOMULTIPURPOSE MACHINE GUN RANGE9,2009,200
										
										Army NGRIEAST GREENWICHUNITED STATES PROPERTY & FISCAL
					 OFFICE27,00027,000
										
										Army NGSDWATERTOWNREADINESS CENTER25,00025,000
										
										Army NGTXCAMP MAXEYCOMBAT PISTOL/MILITARY PISTOL
					 QUALIFICATION COURSE2,5002,500
										
										Army NGTXCAMP SWIFTURBAN ASSAULT COURSE2,6002,600
										
										Army NGVIST. CROIXREADINESS CENTER (JFHQ)25,00025,000
										
										Army NGWATACOMACOMBINED SUPPORT MAINTENANCE SHOP25,00025,000
										
										Army NGWVMOOREFIELDREADINESS CENTER14,20014,200
										
										Army NGWVMORGANTOWNREADINESS CENTER21,00021,000
										
										Army NGWIMADISONAIRCRAFT PARKING5,7005,700
										
										Army NGWYLARAMIEFIELD MAINTENANCE SHOP14,40014,400
										
										Army NGZUUNSPECIFIED WORLDWIDEUNSPECIFIED MINOR
					 CONSTRUCTION11,40011,400
										
										Army NGZUUNSPECIFIED WORLDWIDEPLANNING AND DESIGN25,66310,00035,663
										
										TOTAL, Army National
					 Guard873,66489,366963,030
										
										
										
										
										
										ArmyAFBAGRAM AIR BASEJOINT DEFENSE OPERATIONS CENTER2,800–2,8000
										
										ArmyAFBAGRAM AIR BASEENTRY CONTROL POINT7,500–7,5000
										
										ArmyAFBAGRAM AIR BASEEASTSIDE ELECTRICAL DISTRIBUTION10,400–10,4000
										
										ArmyAFBAGRAM AIR BASECONSOLIDATED COMMUNITY SUPPORT AREA14,800–14,8000
										
										ArmyAFBAGRAM AIR BASEBARRACKS18,000–18,0000
										
										ArmyAFBAGRAM AIR BASEARMY AVIATION HQ FACILITIES19,000–19,0000
										
										ArmyAFBAGRAM AIR BASEEASTSIDE UTILITIES INFRASTRUCTURE29,000–29,0000
										
										ArmyALFORT RUCKERTRAINING AIDS CENTER4,6504,650
										
										ArmyALFORT RUCKERAVIATION COMPONENT MAINTENANCE SHOP29,00029,000
										
										ArmyALFORT RUCKERAVIATION MAINTENANCE FACILITY36,00036,000
										
										ArmyAKFORT WAINWRIGHTURBAN ASSAULT COURSE3,3503,350
										
										ArmyAKFORT RICHARDSONMULTIPURPOSE MACHINE GUN RANGE12,20012,200
										
										ArmyAKFORT GREELYFIRE STATION26,00026,000
										
										ArmyAKFORT WAINWRIGHTAVIATION TASK FORCE COMPLEX, PH 2B
					 (COF)27,00027,000
										
										ArmyAKFORT WAINWRIGHTAVIATION TASK FORCE COMPLEX, PH 1 INC
					 230,000–30,0000
										
										ArmyAKFORT RICHARDSONSIMULATIONS CENTER34,00034,000
										
										ArmyAKFORT RICHARDSONBRIGADE COMPLEX, PH 167,03867,038
										
										ArmyAKFORT WAINWRIGHTAVIATION TASK FORCE COMPLEX, PH 2A INC
					 1142,650–50,00092,650
										
										ArmyCAPRESIDIO MONTEREYSATELLITE COMMUNICATIONS FACILITY38,00038,000
										
										ArmyCAPRESIDIO MONTEREYGENERAL INSTRUCTION BUILDING39,00039,000
										
										ArmyCAPRESIDIO MONTEREYADVANCED INDIVIDUAL TRAINING
					 BARRACKS63,00063,000
										
										ArmyCOFORT CARSONAUTOMATED SNIPER FIELD FIRE RANGE3,6503,650
										
										ArmyCOFORT CARSONBATTALION HEADQUARTERS6,7006,700
										
										ArmyCOFORT CARSONSIMULATIONS CENTER40,00040,000
										
										ArmyCOFORT CARSONBRIGADE COMPLEX56,00056,000
										
										ArmyFLEGLIN AFBCHAPEL6,9006,900
										
										ArmyFLUS ARMY GARRISON MIAMICOMMISSARY19,000–19,0000
										
										ArmyFLMIAMI-DADE COUNTYCOMMAND AND CONTROL FACILITY41,00041,000
										
										ArmyGAFORT BENNINGLAND ACQUISITION12,20012,200
										
										ArmyGAFORT BENNINGTRAINING BATTALION COMPLEX, PH 214,60014,600
										
										ArmyGAFORT BENNINGTRAINING BATTALION COMPLEX, PH 214,60014,600
										
										ArmyGAFORT BENNINGMUSEUM OPERATIONS SUPPORT BUILDING32,000–32,0000
										
										ArmyGAFORT BENNINGTRAINEE BARRACKS, PH 251,00051,000
										
										ArmyGAFORT BENNINGVEHICLE MAINTENANCE SHOP53,00053,000
										
										ArmyGAFORT GORDONTRAINING AIDS CENTER4,1504,150
										
										ArmyGAFORT STEWARTMODIFIED RECORD FIRE RANGE3,7503,750
										
										ArmyGAFORT STEWARTAUTOMATED INFANTRY PLATOON BATTLE
					 COURSE6,2006,200
										
										ArmyGAFORT STEWARTTRAINING AIDS CENTER7,0007,000
										
										ArmyGAFORT STEWARTGENERAL INSTRUCTION BUILDING8,2008,200
										
										ArmyGAFORT STEWARTAUTOMATED MULTIPURPOSE MACHINE GUN
					 RANGE9,1009,100
										
										ArmyGAFORT STEWARTBATTALION COMPLEX18,00018,000
										
										ArmyGAFORT STEWARTSIMULATIONS CENTER26,00026,000
										
										ArmyGAFORT STEWARTAVIATION UNIT OPERATIONS COMPLEX47,00047,000
										
										ArmyGAFORT GORDONQualification Training Range8,1008,100
										
										ArmyGYWIESBADEN ABCONSTRUCT NEW ACP5,1005,100
										
										ArmyGYSEMBACH ABCONFINEMENT FACILITY9,1009,100
										
										ArmyGYANSBACHPHYSICAL FITNESS CENTER13,80013,800
										
										ArmyGYGRAFENWOEHRBARRACKS17,50017,500
										
										ArmyGYANSBACHVEHICLE MAINTENANCE SHOP18,00018,000
										
										ArmyGYGRAFENWOEHRBARRACKS19,00019,000
										
										ArmyGYGRAFENWOEHRBARRACKS19,00019,000
										
										ArmyGYGRAFENWOEHRBARRACKS20,00020,000
										
										ArmyGYWIESBADEN ABINFORMATION PROCESSING CENTER30,40030,400
										
										ArmyGYRHINE ORDNANCE BARRACKSBARRACKS COMPLEX35,00035,000
										
										ArmyGYWIESBADEN ABCOMMAND AND BATTLE CENTER, INC 259,50059,500
										
										ArmyGYWIESBADEN ABSENSITIVE COMPARTMENTED INFORMATION FAC, INC
					 191,000–45,50045,500
										
										ArmyHIFORT SHAFTERFLOOD MITIGATION23,00023,000
										
										ArmyHISCHOFIELD BARRACKSTRAINING AIDS CENTER24,00024,000
										
										ArmyHITRIPLER AMCBARRACKS28,00028,000
										
										ArmyHIFORT SHAFTERCOMMAND AND CONTROL FACILITY, PH 158,00058,000
										
										ArmyHISCHOFIELD BARRACKSBARRACKS90,00090,000
										
										ArmyHISCHOFIELD BARRACKSBARRACKS98,00098,000
										
										ArmyHOSOTO CANO ABBARRACKS20,400–20,4000
										
										ArmyITVICENZABDE COMPLEX—OPERATIONS SPT FAC, INC
					 425,00025,000
										
										ArmyITVICENZABDE COMPLEX—BARRACKS/COMMUNITY, INC
					 426,00026,000
										
										ArmyKSFORT LEAVENWORTHVEHICLE MAINTENANCE SHOP7,1007,100
										
										ArmyKSFORT RILEYAUTOMATED INFANTRY SQUAD BATTLE
					 COURSE4,1004,100
										
										ArmyKSFORT RILEYKNOWN DISTANCE RANGE7,2007,200
										
										ArmyKSFORT RILEYAUTOMATED QUALIFICATION/TRAINING
					 RANGE14,80014,800
										
										ArmyKSFORT RILEYBATTALION COMPLEX, PH 131,00031,000
										
										ArmyKYFORT CAMPBELLAUTOMATED SNIPER FIELD FIRE RANGE1,5001,500
										
										ArmyKYFORT CAMPBELLURBAN ASSAULT COURSE3,3003,300
										
										ArmyKYFORT CAMPBELLRAPPELLING TRAINING AREA5,6005,600
										
										ArmyKYFORT CAMPBELLVEHICLE MAINTENANCE SHOP15,50015,500
										
										ArmyKYFORT CAMPBELLCOMPANY OPERATIONS FACILITIES25,00025,000
										
										ArmyKYFORT CAMPBELLUNIT OPERATIONS FACILITIES26,00026,000
										
										ArmyKYFORT CAMPBELLBRIGADE COMPLEX67,00067,000
										
										ArmyKYFORT KNOXACCESS CORRIDOR
					 IMPROVEMENTS6,0006,000
										
										ArmyKYFORT KNOXMOUT COLLECTIVE TRAINING
					 FACILITY12,80012,800
										
										ArmyKYFORT CAMPBELLInfantry Squad Battle Course3,0003,000
										
										ArmyKYFORT CAMPBELLShoot House3,3003,300
										
										ArmyKYFORT KNOXRail Head Upgrade18,00018,000
										
										ArmyKRCAMP WALKERELECTRICAL SYS UPGRADE & NATURAL GAS
					 SYS19,50019,500
										
										ArmyLAFORT POLK, LOUISIANAHEAVY SNIPER RANGE4,2504,250
										
										ArmyLAFORT POLK, LOUISIANALAND ACQUISITION6,0006,000
										
										ArmyLAFORT POLK, LOUISIANALAND ACQUISITION24,00024,000
										
										ArmyLAFORT POLK, LOUISIANABARRACKS29,00029,000
										
										ArmyLAFORT POLK, LOUISIANAEmergency Services
					 Center9,2009,200
										
										ArmyMDFORT MEADEINDOOR FIRING RANGE7,6007,600
										
										ArmyMDABERDEEN PROVING GROUNDAUTO TECH EVALUATE FACILITY, PH
					 214,60014,600
										
										ArmyMDFORT MEADEWIDEBAND SATCOM OPERATIONS CENTER25,00025,000
										
										ArmyMOFORT LEONARD WOODGENERAL INSTRUCTION BUILDING7,0007,000
										
										ArmyMOFORT LEONARD WOODBRIGADE HEADQUARTERS12,20012,200
										
										ArmyMOFORT LEONARD WOODINFORMATION SYSTEMS FACILITY15,50015,500
										
										ArmyMOFORT LEONARD WOODTRAINING BARRACKS19,00019,000
										
										ArmyMOFORT LEONARD WOODBARRACKS29,00029,000
										
										ArmyMOFORT LEONARD WOODTRANSIENT ADVANCED TRAINEE BARRACKS, PH
					 229,00029,000
										
										ArmyNMWHITE SANDSBARRACKS29,00029,000
										
										ArmyNYU.S. MILITARY ACADEMYURBAN ASSAULT COURSE1,7001,700
										
										ArmyNYFORT DRUMINFANTRY SQUAD BATTLE
					 COURSE8,2008,200
										
										ArmyNYFORT DRUMAIRCRAFT FUEL STORAGE
					 COMPLEX14,60014,600
										
										ArmyNYFORT DRUMAIRCRAFT MAINTENANCE
					 HANGAR16,50016,500
										
										ArmyNYFORT DRUMTRAINING AIDS CENTER18,50018,500
										
										ArmyNYFORT DRUMBRIGADE COMPLEX, PH 155,00055,000
										
										ArmyNYFORT DRUMTRANSIENT TRAINING
					 BARRACKS55,00055,000
										
										ArmyNYFORT DRUMBATTALION COMPLEX61,00061,000
										
										ArmyNYU.S. MILITARY ACADEMYSCIENCE FACILITY, PH 2130,624130,624
										
										ArmyNYFORT DRUMRailhead Loading Area7,6007,600
										
										ArmyNCFORT BRAGGVEHICLE MAINTENANCE SHOP7,5007,500
										
										ArmyNCFORT BRAGGDINING FACILITY11,20011,200
										
										ArmyNCFORT BRAGGCOMPANY OPERATIONS FACILITIES12,60012,600
										
										ArmyNCFORT BRAGGSTAGING AREA COMPLEX14,60014,600
										
										ArmyNCFORT BRAGGMURCHISON ROAD RIGHT OF WAY
					 ACQUISITION17,00017,000
										
										ArmyNCFORT BRAGGSTUDENT BARRACKS18,00018,000
										
										ArmyNCFORT BRAGGBRIGADE COMPLEX25,00025,000
										
										ArmyNCFORT BRAGGVEHICLE MAINTENANCE SHOP28,00028,000
										
										ArmyNCFORT BRAGGBATTALION COMPLEX33,00033,000
										
										ArmyNCFORT BRAGGBRIGADE COMPLEX41,00041,000
										
										ArmyNCFORT BRAGGBRIGADE COMPLEX50,00050,000
										
										ArmyNCFORT BRAGGCOMMAND AND CONTROL FACILITY53,00053,000
										
										ArmyOKMCALESTERIGLOO STORAGE, DEPOT
					 LEVEL3,0003,000
										
										ArmyOKFORT SILLMUSEUM OPERATIONS SUPPORT
					 BUILDING12,800–12,8000
										
										ArmyOKFORT SILLGENERAL PURPOSE STORAGE
					 BUILDING13,80013,800
										
										ArmySCFORT JACKSONTRAINING AIDS CENTER17,00017,000
										
										ArmySCFORT JACKSONTRAINEE BARRACKS28,00028,000
										
										ArmySCFORT JACKSONTRAINEE BARRACKS COMPLEX, PH 146,00046,000
										
										ArmyTXFORT BLISSLIGHT DEMOLITION RANGE2,1002,100
										
										ArmyTXFORT BLISSURBAN ASSAULT COURSE2,8002,800
										
										ArmyTXFORT BLISSSQUAD DEFENSE RANGE3,0003,000
										
										ArmyTXFORT BLISSLIVE FIRE EXERCISE SHOOTHOUSE3,1503,150
										
										ArmyTXFORT BLISSHEAVY SNIPER RANGE3,5003,500
										
										ArmyTXFORT BLISSAUTOMATED MULTIPURPOSE MACHINE GUN
					 RANGE6,7006,700
										
										ArmyTXFORT BLISSVEHICLE BRIDGE OVERPASS8,7008,700
										
										ArmyTXFORT BLISSINDOOR SWIMMING POOL15,50015,500
										
										ArmyTXFORT BLISSSCOUT/RECCE GUNNERY COMPLEX15,50015,500
										
										ArmyTXFORT BLISSTHAAD BATTERY COMPLEX17,50017,500
										
										ArmyTXFORT BLISSCOMPANY OPERATIONS FACILITIES18,50018,500
										
										ArmyTXFORT BLISSDIGITAL MULTIPURPOSE TRAINING RANGE22,00022,000
										
										ArmyTXFORT BLISSTRANSIENT TRAINING COMPLEX31,00031,000
										
										ArmyTXFORT HOODLIVE FIRE EXERCISE
					 SHOOTHOUSE2,1002,100
										
										ArmyTXFORT HOODURBAN ASSAULT COURSE2,4502,450
										
										ArmyTXFORT HOODCONVOY LIVE FIRE3,2003,200
										
										ArmyTXFORT HOODCOMPANY OPERATIONS
					 FACILITIES4,3004,300
										
										ArmyTXFORT HOODBRIGADE COMPLEX38,00038,000
										
										ArmyTXFORT HOODBATTALION COMPLEX40,00040,000
										
										ArmyTXFORT HOODUNMANNED AERIAL SYSTEM (UAS)
					 HANGAR55,00055,000
										
										ArmyTXFORT SAM HOUSTONTRAINING AIDS CENTER6,2006,200
										
										ArmyTXFORT SAM HOUSTONSIMULATIONS CENTER16,00016,000
										
										ArmyVAFORT A.P. HILLKNOWN DISTANCE RANGE3,8003,800
										
										ArmyVAFORT A.P. HILLLIGHT DEMOLITION RANGE4,1004,100
										
										ArmyVAFORT A.P. HILLINDOOR FIRING RANGE6,2006,200
										
										ArmyVAFORT A.P. HILL1200 METER RANGE14,50014,500
										
										ArmyVAFORT A.P. HILLMOUT COLLECTIVE TRAINING FACILITY65,00065,000
										
										ArmyVAFORT EUSTISWARRIOR IN TRANSITION COMPLEX18,00018,000
										
										ArmyVAFORT LEECOMPANY OPERATIONS FACILITY4,9004,900
										
										ArmyVAFORT LEETRAINING AIDS CENTER5,8005,800
										
										ArmyVAFORT LEEAUTOMATED QUALIFICATION TRAINING
					 RANGE7,7007,700
										
										ArmyVAFORT LEEMUSEUM OPERATIONS SUPPORT BUILDING30,000–30,0000
										
										ArmyWAYAKIMASNIPER FIELD FIRE RANGE3,7503,750
										
										ArmyWAFORT LEWISRAPPELLING TRAINING AREA5,3005,300
										
										ArmyWAFORT LEWISREGIONAL LOGISTIC SPT COMPLEX
					 WAREHOUSE16,50016,500
										
										ArmyWAFORT LEWISBARRACKS COMPLEX40,00040,000
										
										ArmyWAFORT LEWISBARRACKS47,00047,000
										
										ArmyWAFORT LEWISREGIONAL LOGISTIC SUPPORT COMPLEX63,00063,000
										
										ArmyZUUNSPECIFIED WORLDWIDEMINOR CONSTRUCTION FY1123,00023,000
										
										ArmyZUUNSPECIFIED WORLDWIDEHOST NATION SUPPORT
					 FY1128,00028,000
										
										ArmyZUUNSPECIFIED WORLDWIDEPLANNING AND DESIGN
					 FY11221,63610,000231,636
										
										TOTAL, Army4,078,798–282,0003,796,798
										
										
										
										
										
										NavyALMOBILET–6 SOLO CAPABLE OUTLYING LANDING
					 FIELD29,08229,082
										
										NavyAZYUMAVAN PAD COMPLEX RELOCATION15,59015,590
										
										NavyAZYUMAINTERMEDIATE MAINTENANCE ACTIVITY
					 FACILITY21,48021,480
										
										NavyAZYUMASIMULATOR FACILITY36,06036,060
										
										NavyAZYUMAAIRCRAFT MAINTENANCE HANGAR40,60040,600
										
										NavyAZYUMAUTILITIES INFRASTRUCTURE UPGRADES44,32044,320
										
										NavyAZYUMAAIRCRAFT MAINTENANCE HANGAR63,28063,280
										
										NavyAZYUMACOMMUNICATIONS INFRASTRUCTURE
					 UPGRADE63,73063,730
										
										NavyBISW ASIAOPERATIONS AND SUPPORT FACILITIES60,00260,002
										
										NavyBISW ASIAWATERFRONT DEVELOPMENT, PH 363,87163,871
										
										NavyBISW ASIANAVCENT AMMUNITION MAGAZINES89,28089,280
										
										NavyCACAMP PENDLETONSMALL ARMS MAGAZINE—EDSON RANGE3,7603,760
										
										NavyCACAMP PENDLETONMARINE CORPS ENERGY INITIATIVE9,9509,950
										
										NavyCACAMP PENDLETONNORTH REGION TERT TREAT PLANT
					 (INCREMENTED)30,00030,000
										
										NavyCACAMP PENDLETONBEQ—LAS FLORES37,02037,020
										
										NavyCACAMP PENDLETONBEQ—13 AREA42,86442,864
										
										NavyCACAMP PENDLETONMALS–39 MAINTENANCE HANGAR EXPANSION48,23048,230
										
										NavyCACAMP PENDLETONTRUCK COMPANY OPERATIONS COMPLEX53,49053,490
										
										NavyCACAMP PENDLETONCNATT/FRS—AVIATION TRAINING AND BEQ66,11066,110
										
										NavyCACAMP PENDLETONCONVEYANCE/WATER TREATMENT100,700100,700
										
										NavyCACORONADOROTARY HANGAR67,16067,160
										
										NavyCAMIRAMARHANGAR 433,62033,620
										
										NavyCAMIRAMARPARKING APRON/TAXIWAY EXPANSION66,50066,500
										
										NavyCAMIRAMARAIRCRAFT MAINTENANCE HANGAR90,49090,490
										
										NavyCASAN DIEGOMARINE CORPS ENERGY
					 INITIATIVE9,9509,950
										
										NavyCASAN DIEGOBEQ, HOMEPORT ASHORE75,34275,342
										
										NavyCASAN DIEGOBERTHING PIER 12 REPL & DREDGING,
					 PH 1108,414108,414
										
										NavyCATWENTYNINE PALMSBEQ AND PARKING STRUCTURE53,15853,158
										
										NavyCNNSB NEW LONDONSubmarine Group 2 Headquarters12,93012,930
										
										NavyDJCAMP LEMONIERPAVE EXTERNAL ROADS3,8243,824
										
										NavyDJCAMP LEMONIERGENERAL WAREHOUSE7,3247,324
										
										NavyDJCAMP LEMONIERCAMP LEMONIER HQ FACILITY12,40712,407
										
										NavyDJCAMP LEMONIERHORN OF AFRICA JOINT OPERATIONS
					 CENTER28,07628,076
										
										NavyFLNAVSUP PANAMA CITYLand Acquisition5,9605,960
										
										NavyFLTAMPAJCSE VEHICLE PAINT FACILITY2,3002,300
										
										NavyFLBLOUNT ISLANDCONTAINER STORAGE LOT4,9104,910
										
										NavyFLBLOUNT ISLANDCONTAINER STAGING AND LOADING LOT5,9905,990
										
										NavyFLBLOUNT ISLANDWASHRACK EXPANSION9,6909,690
										
										NavyFLBLOUNT ISLANDCONSOLIDATED WAREHOUSE FACILITY17,26017,260
										
										NavyFLBLOUNT ISLANDHARDSTAND EXTENSION17,93017,930
										
										NavyFLBLOUNT ISLANDPAINT AND BLAST FACILITY18,84018,840
										
										NavyGAKINGS BAYWATERFRONT EMERGENCY
					 POWER15,66015,660
										
										NavyGAKINGS BAYSECURITY ENCLAVE & VEHICLE
					 BARRIERS45,00445,004
										
										NavyHICAMP SMITHPHYSICAL FITNESS CENTER29,96029,960
										
										NavyHIKANEOHE BAYWATERFRONT OPERATIONS FACILITY19,13019,130
										
										NavyHIKANEOHE BAYBACHELOR ENLISTED QUARTERS90,53090,530
										
										NavyHIPEARL HARBORCTR FOR DISASTER MGT/HUMANITARIAN
					 ASSISTANCE9,1409,140
										
										NavyHIPEARL HARBORJOINT POW/MIA ACCOUNTING COMMAND99,32899,328
										
										NavyHIPEARL HARBORWelding School Shop Consolidation8,5008,500
										
										NavyHIPACIFIC MISSILE RANGE FACILITYReplace North Loop Electrical
					 Distribution System9,1009,100
										
										NavyHIPEARL HARBORPre-Fab Bridge Nohili Ditch3,5603,560
										
										NavyHIPEARL HARBORFire Station, West Loch9,0849,084
										
										NavyJAATSUGIMH–60R/S TRAINER FACILITY6,9086,908
										
										NavyMLGUAMAPRA HARBOR WHARVES IMP. (PH 1, INC)40,00040,000
										
										NavyMLGUAMDEFENSE ACCESS ROAD IMPROVEMENTS66,73066,730
										
										NavyMLGUAMAAFB NORTH RAMP UTILITIES (PH 1, INC
					 2)79,350–79,3500
										
										NavyMLGUAMAAFB NORTH RAMP PARKING (PH 1, INC
					 2)93,588–93,5880
										
										NavyMLGUAMFINEGAYAN SITE PREP AND UTILITIES147,210–147,2100
										
										NavyMDINDIAN HEADAGILE CHEMICAL FACILITY, PH 234,23834,238
										
										NavyMDPATUXENT RIVERBROAD AREA
					 MARITIME SURVEILLANCE T & E FACILITY42,21142,211
										
										NavyMDNSWC, INDIAN HEADAdvanced Energetics Research Lab Complex Phase
					 212,81012,810
										
										NavyMEPORTSMOUTHConsolidation of Structural Shops17,24017,240
										
										NavyMSNCBC GULFPORTBranch Health Clinic11,87011,870
										
										NavyNCCAMP LEJEUNEMESS HALL ADDITION—COURTHOUSE BAY2,5532,553
										
										NavyNCCAMP LEJEUNEEOD ADDITION—2ND MARINE LOGISTICS
					 GROUP7,4207,420
										
										NavyNCCAMP LEJEUNEMARINE CORPS ENERGY INITIATIVE9,9509,950
										
										NavyNCCAMP LEJEUNEARMORY—II MEF-WALLACE CREEK12,28012,280
										
										NavyNCCAMP LEJEUNEMOTOR TRANSPORTATION/COMM. MAINT.
					 FACILITY18,47018,470
										
										NavyNCCAMP LEJEUNEMESS HALL—FRENCH CREEK25,96025,960
										
										NavyNCCAMP LEJEUNEMAINTENANCE/OPS COMPLEX—2ND ANGLICO36,10036,100
										
										NavyNCCAMP LEJEUNEBEQ—COURTHOUSE BAY40,78040,780
										
										NavyNCCAMP LEJEUNEBEQ—COURTHOUSE BAY42,33042,330
										
										NavyNCCAMP LEJEUNEBEQ—FRENCH CREEK43,64043,640
										
										NavyNCCAMP LEJEUNEBEQ—WALLACE CREEK NORTH46,29046,290
										
										NavyNCCAMP LEJEUNEBEQ—CAMP JOHNSON46,55046,550
										
										NavyNCCAMP LEJEUNEBEQ—WALLACE CREEK51,66051,660
										
										NavyNCCAMP LEJEUNEBEQ—RIFLE RANGE55,35055,350
										
										NavyNCCAMP LEJEUNEUTILITY EXPANSION—FRENCH CREEK56,05056,050
										
										NavyNCCAMP LEJEUNEUTILITY EXPANSION—HADNOT POINT56,47056,470
										
										NavyNCCAMP LEJEUNEHANGAR73,01073,010
										
										NavyNCCAMP LEJEUNEMAINTENANCE HANGAR (HMLA)74,26074,260
										
										NavyNCCAMP LEJEUNE2ND INTEL BN MAINTENANCE/OPS COMPLEX90,27090,270
										
										NavyNCCHERRY POINT MCASMARINERS BAY LAND ACQUISITION—BOGUE3,7903,790
										
										NavyNCCHERRY POINT MCASSTATION INFRASTRUCTURE UPGRADES5,8005,800
										
										NavyNCCHERRY POINT MCASMISSILE MAGAZINE13,42013,420
										
										NavyNCCHERRY POINT MCASBEQ42,50042,500
										
										NavyPANAVAL SUPPORT ACTIVITY
					 MECHANICSBURGNorth
					 Gate Security Improvements5,9305,930
										
										NavyPANAVSUPPACT MECHANICSBURGQuiet Propulsion Load House7,6307,630
										
										NavyRINEWPORTELECTROMAGNETIC SENSOR FACILITY27,00727,007
										
										NavyRINEWPORTSubmarine Payloads Integration
					 Laboratory12,17012,170
										
										NavyRINEWPORTGate Improvements4,9504,950
										
										NavySCBEAUFORTPHYSICAL FITNESS CENTER15,43015,430
										
										NavySCBEAUFORTAICUZ LAND ACQUISITION21,19021,190
										
										NavySCBEAUFORTTRAINING AND SIMULATOR FACILITY46,24046,240
										
										NavySCBEAUFORTAIRCRAFT HANGAR—VMFAT–50246,55046,550
										
										NavySPROTAAIR TRAFFIC CONTROL TOWER23,19023,190
										
										NavyVANORFOLKPIERS 9 AND 10 UPGRADES FOR DDG 10002,4002,400
										
										NavyVANORFOLKPIER 1 UPGRADES TO BERTH USNS
					 COMFORT10,03510,035
										
										NavyVAQUANTICOACADEMIC FACILITY ADDITION—SNCOA12,08012,080
										
										NavyVAQUANTICOBACHELOR ENLISTED QUARTERS—WTBN37,81037,810
										
										NavyVAQUANTICORESEARCH CENTER ADDITION—MCU37,92037,920
										
										NavyVAQUANTICOSTUDENT OFFICER QUARTERS—TBS55,82255,822
										
										NavyVAPORTSMOUTHSHIP REPAIR PIER REPLACEMENT (INC)100,000100,000
										
										NavyVADAHLGREN NSWCBuilding 1200-Missile Support Facility Replacement
					 Phase 19,7309,730
										
										NavyWABANGORLIMITED AREA EMERGENCY POWER15,81015,810
										
										NavyWABANGORCSDS–5 LABORATORY EXPANSION, PH 116,17016,170
										
										NavyWABREMERTONLIMITED AREA PRODUCT/STRG CMPLX
					 (INC)19,11619,116
										
										NavyWABANGORWATERFRONT RESTRICTED AREA EMERGENCY
					 POWER24,91324,913
										
										NavyZUUNSPECIFIED WORLDWIDEUNSPECIFIED MINOR
					 CONSTRUCTION20,87720,877
										
										NavyZUUNSPECIFIED WORLDWIDEPLANNING AND DESIGN120,05020,000140,050
										
										TOTAL, Navy and Marine
					 Corps3,879,104–168,6843,710,420
										
										
										
										
										
										Naval ResCATWENTYNINE PALMS, CALIFORNIATANK VEHICLE MAINTENANCE
					 FACILITY5,9915,991
										
										Naval ResLANEW ORLEANSJOINT AIR TRAFFIC CONTROL FACILITY16,28116,281
										
										Naval ResVAWILLIAMSBURGNAVY ORDNANCE CARGO LOGISTICS
					 TRAINING COMPLEX21,34621,346
										
										Naval ResWAYAKIMAMARINE CORPS RESERVE CENTER13,84413,844
										
										Naval ResZUUNSPECIFIED WORLDWIDEPLANNING AND DESIGN1,8571,857
										
										Naval ResZUUNSPECIFIED WORLDWIDEMCNR UNSPECIFIED MINOR
					 CONSTRUCTION2,2382,238
										
										TOTAL, Navy Reserve61,557061,557
										
										
										
										
										
										DWDCBOLLING AIR FORCE BASEREPLACE PARKING STRUCTURE, PHASE
					 13,0003,000
										
										DWILSCOTT AIR FORCE BASEFIELD COMMAND FACILITY
					 UPGRADE1,3881,388
										
										DWPADEF DISTRIBUTION DEPOT NEW
					 CUMBERLANDREPLACE
					 HEADQUARTERS FACILITY96,00096,000
										
										DWCAPOINT MUGUAIRCRAFT DIRECT FUELING STATION3,1003,100
										
										DWJAMISAWA ABHYDRANT FUEL SYSTEM31,000–31,0000
										
										DWUKRAF MILDENHALLRPL HYDRANT FUEL DISTRIBUTION SYSTEM15,90015,900
										
										DWCAPOINT LOMA ANNEXREPLACE STORAGE FACILITY INCR 320,00020,000
										
										DWHIHICKAM AFBALTER FUEL STORAGE TANKS8,5008,500
										
										DWIDMOUNTAIN HOME AFBREPLACE POL FUEL STORAGE TANKS27,50027,500
										
										DWMDANDREWS AFBREPLACE FUEL STORAGE & DISTRIBUTION
					 FACILITY14,00014,000
										
										DWGAHUNTER ANGSFUEL UNLOAD FACILITY2,4002,400
										
										DWJAKADENA ABINSTALL FUEL
					 FILTERS-SEPARATORS3,0003,000
										
										DWVACRANEY ISLANDREPLACE FUEL PIER58,00058,000
										
										DWOHCOLUMBUSREPLACE PUBLIC SAFETY FACILITY7,4007,400
										
										DWBEBRUSSELSREPLACE SHAPE MS/HS67,31167,311
										
										DWGAFORT BENNINGDEXTER ELEMENTARY SCHOOL CONSTRUCT
					 GYM2,8002,800
										
										DWGYPANZER KASERNEREPLACE BOEBLINGEN HS48,96848,968
										
										DWNYU.S. MILITARY ACADEMYWEST POINT MS ADD/ALT27,96027,960
										
										DWNCCAMP LEJEUNETARAWA TERRACE I ES REPLACE SCHOOL16,64616,646
										
										DWNCFORT BRAGGMURRAY ES REPLACE SCHOOL22,00022,000
										
										DWNCFORT BRAGGMCNAIR ES—REPLACE SCHOOL23,08623,086
										
										DWPRFORT BUCHANANANTILLES ES/IS—REPLACE SCHOOL58,70858,708
										
										DWUKROYAL AIR FORCE ALCONBURYALCONBURY ES
					 REPLACEMENT30,30830,308
										
										DWVAQUANTICONEW CONSOLIDATED ELEMETARY SCHOOL47,35547,355
										
										DWUKMENWITH HILL STATIONMHS PSC CONSTRUCTION—GENERATORS 10
					 & 112,0002,000
										
										DWMDFORT MEADENORTH CAMPUS UTILITY PLANT, INC 1219,360–54,107165,253
										
										DWQAAL UDEID, QATARQATAR WAREHOUSE1,9611,961
										
										DWUTCAMP WILLIAMSCNCI DATA CENTER, INC 2398,358398,358
										
										DWGAAUGUSTANSA/CSS GEORGIA TRAINING FACILITY12,85512,855
										
										DWAZYUMASOF MILITARY FREE FALL SIMULATOR8,9778,977
										
										DWCOFORT CARSONSOF TACTICAL UNMANNED AERIAL VEHICLE
					 HANGAR3,7173,717
										
										DWFLEGLIN AFBSOF GROUND SUPPORT BATTALION
					 DETACHMENT6,0306,030
										
										DWGAFORT BENNINGSOF MWD KENNEL COMPLEX3,6243,624
										
										DWGAHUNTER ARMY AIRFIELDSOF TEMF EXPANSION3,3183,318
										
										DWGAFORT BENNINGSOF COMPANY SUPPORT FACILITY20,44120,441
										
										DWHIPEARL HARBORNSWG3 COMMAND AND OPERATIONS
					 FACILITY28,80428,804
										
										DWKYFORT CAMPBELLSOF BATTALION OPS COMPLEX38,09538,095
										
										DWKYFORT CAMPBELLLandgraf Hangar Addition, 160th SOAR3,6003,600
										
										DWNMCANNON AFBSOF HANGAR/AMU (MC–130J)24,62224,622
										
										DWNMCANNON AFBSOF AIRCRAFT PARKING APRON (MC–130J)12,63612,636
										
										DWNMCANNON AFBSOF C–130 PARKING APRON, PH 126,00626,006
										
										DWNMCANNON AFBSOF OPERATIONS AND TRAINING COMPLEX39,67439,674
										
										DWNMCANNON AFBSOF ADD/ALT SIMULATOR FACILITY FOR
					 MC–13013,28713,287
										
										DWNCFORT BRAGGSOF OPERATIONAL COMMUNICATIONS
					 FACILITY11,00011,000
										
										DWNCFORT BRAGGSOF ADMIN/COMPANY OPERATIONS10,34710,347
										
										DWNCFORT BRAGGSOF OPERATIONS ADDITIONS15,79515,795
										
										DWNCFORT BRAGGSOF JOINT INTELLIGENCE BRIGADE
					 FACILITY32,00032,000
										
										DWNCFORT BRAGGSOF C4 FACILITY—JSOC41,00041,000
										
										DWNCFORT BRAGGSOF OPERATIONS SUPPORT FACILITY13,46513,465
										
										DWNCFORT BRAGGSOF Baffle Containment for Range 19C7,2007,200
										
										DWNCFORT BRAGGSOF Medical Support Addition3,8893,889
										
										DWMSSTENNIS SPACE CENTERSOF Western Maneuver Area, Ph
					 29,0009,000
										
										DWMSSTENNIS SPACE CENTERSOF Western Maneuver Area, Ph
					 38,0008,000
										
										DWMDBETHESDA NAVAL HOSPITALNNMC PARKING EXPANSION17,10017,100
										
										DWMDFORT DETRICKINFORMATION SERVICES FACILITY
					 EXPANSION4,3004,300
										
										DWVAFORT BELVOIRDENTAL CLINIC REPLACEMENT6,3006,300
										
										DWMAHANSCOM AFBMENTAL HEALTH CLINIC ADDITION2,9002,900
										
										DWWAFORT LEWISPREVENTIVE MEDICINE FACILITY8,4008,400
										
										DWKRCAMP CARROLLHEALTH/DENTAL CLINIC REPLACEMENT19,500–19,5000
										
										DWNMWHITE SANDSHEALTH AND DENTAL CLINICS22,90022,900
										
										DWGYVILSECKHEALTH CLINIC ADD/ALT34,80034,800
										
										DWGAFORT STEWARTHEALTH CLINIC ADDTION/ALTERATION35,10035,100
										
										DWGYKATTERBACHHEALTH/DENTAL CLINIC REPLACEMENT37,10037,100
										
										DWMDFORT DETRICKCONSOLIDATED LOGISTICS FACILITY23,10023,100
										
										DWGUAGANA NAVAL AIR STATIONHOSPITAL REPLACEMENT, INC
					 270,00070,000
										
										DWTXFORT BLISSHOSPITAL REPLACEMENT INC 2147,100147,100
										
										DWTXLACKLAND AFBAMBULATORY CARE CENTER, PH 2 INC 1162,500–42,500120,000
										
										DWMDBETHESDA NAVAL HOSPITALTRANSIENT WOUNDED WARRIOR
					 LODGING62,90062,900
										
										DWMDFORT DETRICKNIBC SECURITY FENCING AND EQUIPMENT2,7002,700
										
										DWMDFORT DETRICKSUPPLEMENTAL WATER STORAGE3,7003,700
										
										DWMDFORT DETRICKWATER TREATMENT PLANT REPAIR &
					 SUPPLEMENT11,90011,900
										
										DWMDFORT DETRICKUSAMRIID STAGE I, INC 517,40017,400
										
										DWMDABERDEEN PROVING GROUNDUSAMRICD REPLACEMENT, INC
					 3105,000105,000
										
										DWZUUNSPECIFIED WORLDWIDECONTINGENCY
					 CONSTRUCTION10,00010,00020,000
										
										DWZUUNSPECIFIED WORLDWIDEENERGY CONSERVATION IMPROVEMENT
					 PROGRAM120,000170,000290,000
										
										DWBEBRUSSELSNATO HEADQUARTERS FACILITY31,86331,863
										
										DWVAPENTAGONPOWER PLANT MODERNIZATION, PH 351,92851,928
										
										DWVAPENTAGONSECURE ACCESS LANE-REMOTE VEHICLE
					 SCREENING4,9234,923
										
										DWVAPENTAGONPENTAGON METRO & CORRIDOR 8
					 SCREENING FACILITY6,4736,473
										
										DWZUVARIOUS WORLDWIDEPLANNING AND DESIGN79,76379,763
										
										DWZUUNSPECIFIED WORLDWIDEPLANNING AND DESIGN1,9881,988
										
										DWZUUNSPECIFIED WORLDWIDEPLANNING AND DESIGN28,23928,239
										
										DWZUVARIOUS WORLDWIDEPLANNING AND DESIGN30,83630,836
										
										DWZUVARIOUS WORLDWIDEPLANNING AND DESIGN230,300230,300
										
										DWZUUNSPECIFIED WORLDWIDEPLANNING AND DESIGN54,22120,00074,221
										
										DWZUUNSPECIFIED WORLDWIDEPLANNING AND DESIGN6,2706,270
										
										DWZUVARIOUS WORLDWIDEUNSPECIFIED MINOR CONSTRUCTION5,2585,258
										
										DWZUUNSPECIFIED WORLDWIDEUNSPECIFIED MINOR
					 CONSTRUCTION13,84113,841
										
										DWZUVARIOUS WORLDWIDEUNSPECIFIED MINOR CONSTRUCTION7,6637,663
										
										DWZUUNSPECIFIED WORLDWIDEEXERCISE RELATED
					 CONSTRUCTION8,2108,210
										
										DWZUUNSPECIFIED WORLDWIDEMINOR CONSTRUCTION4,8844,884
										
										DWZUUNSPECIFIED WORLDWIDEUNSPECIFIED MINOR
					 CONSTRUCTION3,0003,000
										
										TOTAL, Defense-Wide3,118,06284,5823,202,644
										
										
										
										
										
										FHIFZUUNSPECIFIED WORLDWIDEFAMILY HOUSING IMPROVEMENT
					 FUND1,0961,096
										
										TOTAL, Family Housing Improvement Fund1,09601,096
										
										
										
										
										
										NATO SIPZUNATO SECURITY INVESTMENT
					 PROGRAMNATO SECURITY
					 INVESTMENT PROGRAM258,884258,884
										
										TOTAL, NATO Security Investment Fund258,8840258,884
										
										
										
										
										
										HAPZUUNSPECIFIED
					 WORLDWIDEHOMEOWERS
					 ASSISTANCE PROGRAM16,51516,515
										
										TOTAL, Homeowners Assistance
					 Program16,515016,515
										
										
										
										
										
										FHOps, AFZUUNSPECIFIED WORLDWIDEUTILITIES ACCOUNT89,24589,245
										
										FHOps, AFZUUNSPECIFIED WORLDWIDEFURNISHINGS ACCOUNT35,39935,399
										
										FHOps, AFZUUNSPECIFIED WORLDWIDEMANAGEMENT ACCOUNT1,5611,561
										
										FHOps, AFZUUNSPECIFIED WORLDWIDEMANAGEMENT ACCOUNT54,63354,633
										
										FHOps, AFZUUNSPECIFIED WORLDWIDEMISCELLANEOUS ACCOUNT1,7101,710
										
										FHOps, AFZUUNSPECIFIED WORLDWIDESERVICES ACCOUNT19,97419,974
										
										FHOps, AFZUUNSPECIFIED WORLDWIDELEASING95,14395,143
										
										FHOps, AFZUUNSPECIFIED WORLDWIDELEASING ACCOUNT528528
										
										FHOps, AFZUUNSPECIFIED WORLDWIDEMAINTENANCE (RPMA &
					 RPMC)159,725159,725
										
										FHOps, AFZUUNSPECIFIED WORLDWIDEMAINTENANCE ACCOUNT1,9711,971
										
										FHOps, AFZUUNSPECIFIED WORLDWIDEHOUSING PRIVATIZATION53,90353,903
										
										TOTAL, Family Housing, O&M, Air
					 Force513,7920513,792
										
										
										
										
										
										FHCon, AFZUUNSPECIFIED WORLDWIDECLASSIFIED PROJECT5050
										
										FHCon, AFZUUNSPECIFIED WORLDWIDECONSTRUCTION
					 IMPROVMENTS73,75073,750
										
										FHCon, AFZUUNSPECIFIED WORLDWIDEPLANNING & DESIGN4,2254,225
										
										TOTAL, Family Housing, Construction, Air
					 Force78,025078,025
										
										
										
										
										
										FHCon,
					 ArmyAKFORT WAINWRIGHTFAMILY HOUSING
					 REPLACEMENT CONSTRUCTION (110 UNITS)21,00021,000
										
										FHCon,
					 ArmyGYBAUMHOLDERFAMILY HOUSING REPLACEMENT
					 CONSTRUCTION (64 UNITS)34,32934,329
										
										FHCon,
					 ArmyZUUNSPECIFIED WORLDWIDECONSTRUCTION IMPROVEMENTS (235
					 UNITS)35,00035,000
										
										FHCon,
					 ArmyZUUNSPECIFIED WORLDWIDEFAMILY HOUSING P&D2,0402,040
										
										TOTAL, Family Housing, Construction,
					 Army92,369092,369
										
										
										
										
										
										FHOps,
					 ArmyZUUNSPECIFIED WORLDWIDEUTILITIES ACCOUNT69,65569,655
										
										FHOps,
					 ArmyZUUNSPECIFIED WORLDWIDEMISCELLANEOUS ACCOUNT1,2011,201
										
										FHOps,
					 ArmyZUUNSPECIFIED WORLDWIDEOPERATIONS96,14296,142
										
										FHOps,
					 ArmyZUUNSPECIFIED WORLDWIDELEASING203,184203,184
										
										FHOps,
					 ArmyZUUNSPECIFIED WORLDWIDEMAINTENANCE OF REAL
					 PROPERTY120,899120,899
										
										FHOps,
					 ArmyZUUNSPECIFIED WORLDWIDEPRIVATIZATION SUPPORT
					 COSTS27,05927,059
										
										TOTAL, Family Housing, O&M,
					 Army518,1400518,140
										
										
										
										
										
										FHOps, DWZUUNSPECIFIED WORLDWIDEFURNISHINGS ACCOUNT4,5014,501
										
										FHOps, DWZUUNSPECIFIED WORLDWIDELEASING34,12434,124
										
										FHOps, DWZUUNSPECIFIED WORLDWIDEUTILITIES ACCOUNT297297
										
										FHOps, DWZUUNSPECIFIED WORLDWIDEFURNISHINGS ACCOUNT1818
										
										FHOps, DWZUUNSPECIFIED WORLDWIDEMANAGEMENT ACCOUNT365365
										
										FHOps, DWZUUNSPECIFIED WORLDWIDESERVICES ACCOUNT2929
										
										FHOps, DWZUUNSPECIFIED WORLDWIDEMAINTENANCE OF REAL
					 PROPERTY707707
										
										FHOps, DWZUUNSPECIFIED WORLDWIDEUTILITIES ACCOUNT1010
										
										FHOps, DWZUUNSPECIFIED WORLDWIDEOPERATIONS5050
										
										FHOps, DWZUUNSPECIFIED WORLDWIDELEASING10,29310,293
										
										FHOps, DWZUUNSPECIFIED WORLDWIDEMAINTENANCE OF REAL
					 PROPERTY7070
										
										TOTAL, Family Housing, O&M,
					 Defense-Wide50,464050,464
										
										
										
										
										
										FHCon,
					 NavyGBGUANTANAMO BAYREPL GTMO HOUSING37,16937,169
										
										FHCon,
					 NavyZUUNSPECIFIED WORLDWIDEIMPROVEMENTS146,020146,020
										
										FHCon,
					 NavyZUUNSPECIFIED WORLDWIDEDESIGN3,2553,255
										
										TOTAL, Family Housing, Construction,
					 Navy186,4440186,444
										
										
										
										FHOps,
					 NavyZUUNSPECIFIED WORLDWIDEUTILITIES ACCOUNT59,91959,919
										
										FHOps,
					 NavyZUUNSPECIFIED WORLDWIDEFURNISHINGS ACCOUNT14,47814,478
										
										FHOps,
					 NavyZUUNSPECIFIED WORLDWIDEMANAGEMENT ACCOUNT63,55163,551
										
										FHOps,
					 NavyZUUNSPECIFIED WORLDWIDEMISCELLANEOUS ACCOUNT464464
										
										FHOps,
					 NavyZUUNSPECIFIED WORLDWIDESERVICES ACCOUNT16,79016,790
										
										FHOps,
					 NavyZUUNSPECIFIED WORLDWIDELEASING97,48497,484
										
										FHOps,
					 NavyZUUNSPECIFIED WORLDWIDEMAINTENANCE OF REAL
					 PROPERTY87,13487,134
										
										FHOps,
					 NavyZUUNSPECIFIED WORLDWIDEPRIVATIZATION SUPPORT
					 COSTS26,52626,526
										
										TOTAL, Family Housing, O&M,
					 Navy366,3460366,346
										
										
										
										
										
										GRAND TOTAL16,032,609–12,39616,020,213
										
									
								
							
							
								
									
										SEC. 4502. BASE
					 REALIGNMENT AND CLOSURE ROUND PROJECT LISTING.
										
									
								
							
							
								
									
										BASE REALIGNMENT AND CLOSURE ROUND
					 PROJECT LISTING (In Thousands of Dollars)
										
										AccountLocationProject
					 TitleFY 2011
					 RequestSenate Authorized
										
									
									
										Air ForceWORLDWIDE
					 UNSPECIFIEDCOMM ADD 3:
					 GALENA FOL, AK14,09614,096
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDDON–84: JRB
					 WILLOW GROVE & CAMBRIA REG AP1,0271,027
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDE&T–14:
					 JNT CTR EXCEL RELIGIOUS TRNG & ED1010
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDE&T–52:
					 JSF INITIAL FLIGHT TRAINING SITE707707
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDH&SA–108: MILDEP INVEST AGENCIES & CIS/DSS2,4552,455
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDH&SA–132: MISC AF/NG HQS LEASED LOCATIONS3,4413,441
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDH&SA–145: ACT/RES PERS & RECRUIT CTRS-USA2,8592,859
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDH&SA–31: CIV PERS OFCS—FT RICHARDSON2,9832,983
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDH&SA–99: DEFENSE/MILDEP ADJUDICATION ACT994994
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDMED–16: SAN
					 ANTONIO REGIONAL MED CTR, TX2,6682,668
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDMED–54:
					 INPATIENT SVS TO CLINIC-GRT LAKES9090
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDMED–57:
					 BROOKS CITY BASE, TX32,21832,218
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDPROGRAM
					 MANAGEMENT VARIOUS LOCATIONS10,08310,083
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDTECH–9:
					 DEFENSE RESEARCH SERVICE LED LABS28,45828,458
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDUSA–40: 7TH
					 SFG TO EGLIN AFB1010
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDUSAF–111:
					 CAPITAL AGS, SPRINGFIELD, IL1,4471,447
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDUSAF–112:
					 RICHMOND AGS SANDSTON, VA1,1921,192
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDUSAF–113:
					 HILL AFB, UT101101
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDUSAF–114:
					 CANNON AFB, NM1,2671,267
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDUSAF–117:
					 GRAND FORKS AFB, ND3,2823,282
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDUSAF–11:
					 ONIZUKA AFS, CA6,9866,986
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDUSAF–120:
					 ROBINS AFB, GA317317
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDUSAF–121:
					 NIAGARA FALLS ARS, NY1010
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDUSAF–122:
					 POPE AFB, NC22
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDUSAF–128:
					 BOISE AIR TERMINAL AGS, ID150150
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDUSAF–129:
					 MARTIN STATE APT AGS, MD190190
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDUSAF–33:
					 BRADLEY IAP, AGS, CT711711
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDUSAF–36:
					 FORT SMITH MAP AGS, AR140140
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDUSAF–44:
					 OTIS ANGB, MA472472
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDUSAF–47:
					 SPRINGFIELD-BECKLEY MPT AGS, OH1,6361,636
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDUSAF–49: W.
					 K. KELLOGG AGS5858
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDUSAF–50:
					 ELLINGTON FIELD AGS, TX407407
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDUSAF–54:
					 MOUNTAIN HOME AFB, ID1616
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDUSAF–55:
					 NAS NEW ORLEANS ARS, LA9090
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDUSAF–60:
					 NASHVILLE IAP AGS, TN1,4021,402
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDUSAF–63:
					 ANDREWS AFB, MD1,6731,673
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDUSAF–66:
					 MANSFIELD LAHM MAP AGS, OH107107
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDUSAF–77:
					 KEY FIELD AGS, MS724724
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDUSAF–79:
					 PORTLAND IAP AGS, OR178178
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDUSAF–81:
					 BEALE AFB, CA957957
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDUSAF–84:
					 FAIRCHILD AFB, WA122122
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDUSAF–89:
					 KULIS AGS, AK844844
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDUSAF–99:
					 LACKLAND AFB, TX4040
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDUSAF083:
					 MARCH ARB, CA635635
										
										ArmyWORLDWIDE
					 UNSPECIFIEDDON–165:
					 MCLB BARSTOW, CA5959
										
										ArmyWORLDWIDE
					 UNSPECIFIEDE&T–29:
					 PRIME POWER SCHOOL1,2501,250
										
										ArmyWORLDWIDE
					 UNSPECIFIEDE&T–61:
					 NET FIRES CENTER2,9952,995
										
										ArmyWORLDWIDE
					 UNSPECIFIEDE&T–64:
					 COMBAT SERVICE SUPPORT CENTER53,33553,335
										
										ArmyWORLDWIDE
					 UNSPECIFIEDH&SA–108: MILDEP INVEST AGENCIES & CIS/DSS1,9101,910
										
										ArmyWORLDWIDE
					 UNSPECIFIEDH&SA–132: MISC AF/NG HQS LEASED LOCATIONS805805
										
										ArmyWORLDWIDE
					 UNSPECIFIEDH&SA–135: CORRECTIONS-FT LEAVENWORTH, KS328328
										
										ArmyWORLDWIDE
					 UNSPECIFIEDH&SA–145: ACT/RES PERS & RECRUIT CTRS-USA21,37821,378
										
										ArmyWORLDWIDE
					 UNSPECIFIEDH&SA–14: TRANSPORTATION COMMAND COMPONENTS392392
										
										ArmyWORLDWIDE
					 UNSPECIFIEDH&SA–53: MISC DOD/DEF AGS/FOA LEASED LOCS448448
										
										ArmyWORLDWIDE
					 UNSPECIFIEDH&SA–65:
					 ARMY TEST & EVALUATION CMND HQS28,82828,828
										
										ArmyWORLDWIDE
					 UNSPECIFIEDH&SA–69: MISC ARMY LEASED LOCATIONS77,38477,384
										
										ArmyWORLDWIDE
					 UNSPECIFIEDH&SA–71: NEW DEFENSE MEDIA AGENCY1,5541,554
										
										ArmyWORLDWIDE
					 UNSPECIFIEDH&SA–92: ARMY HQS & OTHER FOAS49,81549,815
										
										ArmyWORLDWIDE
					 UNSPECIFIEDH&SA–99: DEFENSE/MILDEP ADJUDICATION ACT7,3437,343
										
										ArmyWORLDWIDE
					 UNSPECIFIEDIND–106:
					 KANSAS ARMY AMMUNITION PLANT, KS21,92721,927
										
										ArmyWORLDWIDE
					 UNSPECIFIEDIND–110:
					 MISSISSIPPI ARMY AMMO PLANT, MS1,2841,284
										
										ArmyWORLDWIDE
					 UNSPECIFIEDIND–112:
					 RIVER BANK ARMY AMMO PLANT, CA5,6405,640
										
										ArmyWORLDWIDE
					 UNSPECIFIEDIND–117:
					 DESERET CHEMICAL DEPOT, UT4,5784,578
										
										ArmyWORLDWIDE
					 UNSPECIFIEDIND–119:
					 NEWPORT CHEMICAL DEPOT, IN5,8365,836
										
										ArmyWORLDWIDE
					 UNSPECIFIEDIND–120:
					 UMATILLA CHEMICAL DEPOT, OR11,22911,229
										
										ArmyWORLDWIDE
					 UNSPECIFIEDIND–122:
					 LONE STAR ARMY AMMO PLANT, TX21,75521,755
										
										ArmyWORLDWIDE
					 UNSPECIFIEDIND–83B:
					 NWS SEAL BEACH, CA1414
										
										ArmyWORLDWIDE
					 UNSPECIFIEDMED–28: JNT
					 CTRS EXCEL CHEM/BIO & MED R&DA15,40515,405
										
										ArmyWORLDWIDE
					 UNSPECIFIEDMED–2:
					 WALTER REED NMMC, BETHESDA, MD88,81588,815
										
										ArmyWORLDWIDE
					 UNSPECIFIEDPROGRAM
					 MANAGEMENT VARIOUS LOCATIONS30,44930,449
										
										ArmyWORLDWIDE
					 UNSPECIFIEDS&S–35:
					 DLR PROCUREMENT MGMT CONSOLIDATION66,12566,125
										
										ArmyWORLDWIDE
					 UNSPECIFIEDTECH–18B:
					 INTEGRATED W&A GUNS & AMMO SITE3,3123,312
										
										ArmyWORLDWIDE
					 UNSPECIFIEDTECH–5: EST
					 ROTARY WING RDAT&E CTR—ARMY10,18210,182
										
										ArmyWORLDWIDE
					 UNSPECIFIEDTECH–9:
					 DEFENSE RESEARCH SERVICE LED LABS2,8852,885
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–113:
					 FORT MONROE, VA37,69837,698
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–114: RC
					 TRANSFORMATION IN HI2,3902,390
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–121:
					 FORT GILLEM, GA28,41828,418
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–131:
					 USAR COMMAND AND CONTROL -SE295295
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–143: RC
					 TRANSFORMATION IN GA754754
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–158: RC
					 TRANSFORMATION IN RI1,1441,144
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–164: RC
					 TRANSFORMATION IN DE1,4101,410
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–166:
					 USAR COMMAND AND CONTROL—NW1,7841,784
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–167:
					 USAR COMMAND AND CONTROL—NE407407
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–171: RC
					 TRANSFORMATION IN NC190190
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–178: RC
					 TRANSFORMATION IN LA4343
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–184: RC
					 TRANSFORMATION IN OR3,1553,155
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–200: RC
					 TRANSFORMATION IN WI1616
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–210: RC
					 TRANSFORMATION IN ND3535
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–219: RC
					 TRANSFORMATION IN NH558558
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–222:
					 FORT MCPHERSON, GA98,97998,979
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–223:
					 FORT MONMOUTH, NJ126,356126,356
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–224:
					 FORT HOOD, TX3,3613,361
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–225: RC
					 TRANSFORMATION IN TX3,4513,451
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–228: RC
					 TRANSFORMATION IN AR4,1914,191
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–229: RC
					 TRANSFORMATION IN OK11
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–231: RC
					 TRANSFORMATION IN WV2,0242,024
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–232: RC
					 TRANSFORMATION IN WA4040
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–233: RC
					 TRANSFORMATION IN AL3,8233,823
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–234: RC
					 TRANSFORMATION IN PR11,56611,566
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–235: RC
					 TRANSFORMATION IN MI132132
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–236: RC
					 TRANSFORMATION IN CT4,0924,092
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–238: RC
					 TRANSFORMATION IN TN1,0411,041
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–239: RC
					 TRANSFORMATION IN VT1,5771,577
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–241: RC
					 TRANSFORMATION IN NE834834
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–243:
					 MANEUVER TRAINING101,927101,927
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–244: RC
					 TRANSFORMATION IN IA1,4791,479
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–245: RC
					 TRANSFORMATION IN IL5959
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–246: RC
					 TRANSFORMATION IN IN135135
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–247: RC
					 TRANSFORMATION IN AZ2,5522,552
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–250: RC
					 TRANSFORMATION IN MT944944
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–251: RC
					 TRANSFORMATION IN MT1,9221,922
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–253: RC
					 TRANSFORMATION IN PA6,6636,663
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–36: RED
					 RIVER ARMY DEPOT6,4756,475
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–40:
					 ARMY MODULAR TRANSFORMATION1,6601,660
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–63:
					 U.S. ARMY GARRISON (SELFRIDGE)1,1821,182
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–76: RC
					 TRANSFORMATION IN NJ1,6371,637
										
										ArmyWORLDWIDE
					 UNSPECIFIEDUSA–221:
					 OPERATIONAL ARMY (LGBDS)8,7608,760
										
										NavyWORLDWIDE
					 UNSPECIFIEDDON–100:
					 PLANNING, DESIGN AND MANAGEMENT24,29424,294
										
										NavyWORLDWIDE
					 UNSPECIFIEDDON–101:
					 VARIOUS LOCATIONS4,3604,360
										
										NavyWORLDWIDE
					 UNSPECIFIEDDON–113:
					 NMCRC AKRON, OH1,1751,175
										
										NavyWORLDWIDE
					 UNSPECIFIEDDON–115:
					 NMCRC MADISON, WI1,0221,022
										
										NavyWORLDWIDE
					 UNSPECIFIEDDON–126:
					 NSCS, ATHENS, GA1,8741,874
										
										NavyWORLDWIDE
					 UNSPECIFIEDDON–129:
					 NMCRC TULSA940940
										
										NavyWORLDWIDE
					 UNSPECIFIEDDON–138:
					 NAS BRUNSWICK, ME29,06729,067
										
										NavyWORLDWIDE
					 UNSPECIFIEDDON–157:
					 MCSA KANSAS CITY, MO1,6881,688
										
										NavyWORLDWIDE
					 UNSPECIFIEDDON–158:
					 NSA NEW ORLEANS, LA20,48420,484
										
										NavyWORLDWIDE
					 UNSPECIFIEDDON–165:
					 MCLB BARSTOW, CA9,3539,353
										
										NavyWORLDWIDE
					 UNSPECIFIEDDON–172:
					 NWS SEAL BEACH, CONCORD, CA7,4407,440
										
										NavyWORLDWIDE
					 UNSPECIFIEDDON–17:
					 NMCRC READING, PA243243
										
										NavyWORLDWIDE
					 UNSPECIFIEDDON–25:
					 NMCRC MOUNDSVILLE, WV9898
										
										NavyWORLDWIDE
					 UNSPECIFIEDDON–2: NS
					 PASCAGOULA, MS2,3272,327
										
										NavyWORLDWIDE
					 UNSPECIFIEDDON–32: NAS
					 INGLESIDE, NAS CORPUS CHRISTI2,3182,318
										
										NavyWORLDWIDE
					 UNSPECIFIEDDON–56:
					 INSP-INSTRUCTOR STAFF ROME194194
										
										NavyWORLDWIDE
					 UNSPECIFIEDDON–68: NAS
					 ATLANTA, GA354354
										
										NavyWORLDWIDE
					 UNSPECIFIEDDON–84: JRB
					 WILLOW GROVE & CAMBRIA REG AP21,61221,612
										
										NavyWORLDWIDE
					 UNSPECIFIEDE&T–16:
					 JNT CTR OF EXCEL FOR CULINARY TRNG9292
										
										NavyWORLDWIDE
					 UNSPECIFIEDE&T–52:
					 JSF INITIAL FLIGHT TRAINING SITE1717
										
										NavyWORLDWIDE
					 UNSPECIFIEDH&SA–108: MILDEP INVEST AGENCIES & CIS/DSS12,71412,714
										
										NavyWORLDWIDE
					 UNSPECIFIEDH&SA–10: JOINT BASING-CHARLESTON AFB884884
										
										NavyWORLDWIDE
					 UNSPECIFIEDH&SA–10: JOINT BASING-NAV DIST WASHINGTON131131
										
										NavyWORLDWIDE
					 UNSPECIFIEDH&SA–10: JOINT BASING-NAVY MID-ATL REGION350350
										
										NavyWORLDWIDE
					 UNSPECIFIEDH&SA–135: CORRECTIONS-NAVY LOCATIONS4,3954,395
										
										NavyWORLDWIDE
					 UNSPECIFIEDH&SA–18: DEF FINANCE AND ACCOUNTING SVS21,07921,079
										
										NavyWORLDWIDE
					 UNSPECIFIEDH&SA–31: HUMAN RES SVS CTRS-NE/SW/PACIFIC8,6498,649
										
										NavyWORLDWIDE
					 UNSPECIFIEDH&SA–78: MISC DON LEASED LOCATIONS40,11540,115
										
										NavyWORLDWIDE
					 UNSPECIFIEDIND–103:
					 FLEET READINESS CENTERS11
										
										NavyWORLDWIDE
					 UNSPECIFIEDIND–24:
					 SIMA NORFOLK, VA695695
										
										NavyWORLDWIDE
					 UNSPECIFIEDIND–83B:
					 NWS SEAL BEACH, CA3,7953,795
										
										NavyWORLDWIDE
					 UNSPECIFIEDIND–95:
					 NAVAL SHIPYARD DETACHMENTS7272
										
										NavyWORLDWIDE
					 UNSPECIFIEDMED–16: SAN
					 ANTONIO REGIONAL MED CTR, TX8,6448,644
										
										NavyWORLDWIDE
					 UNSPECIFIEDMED–28: JNT
					 CTRS EXCEL CHEM/BIO & MED R&DA548548
										
										NavyWORLDWIDE
					 UNSPECIFIEDMED–2:
					 WALTER REED NMMC, BETHESDA, MD715715
										
										NavyWORLDWIDE
					 UNSPECIFIEDMED–57:
					 BROOKS CITY BASE, TX66
										
										NavyWORLDWIDE
					 UNSPECIFIEDS&S–35:
					 DLR PROCUREMENT MGMT CONSOLIDATION626626
										
										NavyWORLDWIDE
					 UNSPECIFIEDS&S–51:
					 SUPPLY, STORAGE & DIST MGMT RECONF18,76818,768
										
										NavyWORLDWIDE
					 UNSPECIFIEDTECH–13:
					 GROUND VEHICLE D&A IN A JNT CTR701701
										
										NavyWORLDWIDE
					 UNSPECIFIEDTECH–18B:
					 INTEGRATED W&A GUNS & AMMO SITE5,1705,170
										
										NavyWORLDWIDE
					 UNSPECIFIEDTECH–18D:
					 NAV INTEGRATED W&A R,D&A,T&E CTR43,51743,517
										
										NavyWORLDWIDE
					 UNSPECIFIEDTECH–42:
					 MARITIME C4ISR R,D&A,T&E41,61941,619
										
										DWWORLDWIDE
					 UNSPECIFIEDH&SA–53: MISC DOD/DEF AGS/FOA LEASED LOCS1,8371,837
										
										DWWORLDWIDE
					 UNSPECIFIEDH&SA–109: COMMISSARY AGENCY CONSOLIDATION174174
										
										DWWORLDWIDE
					 UNSPECIFIEDH&SA–18: DEF FINANCE AND ACCOUNTING SVS9,3709,370
										
										DWWORLDWIDE
					 UNSPECIFIEDH&SA–108: MILDEP INVEST AGENCIES & CIS/DSS21,31121,311
										
										DWWORLDWIDE
					 UNSPECIFIEDH&SA–99: DEFENSE/MILDEP ADJUDICATION ACT3737
										
										DWWORLDWIDE
					 UNSPECIFIEDINT–10:
					 DEFENSE INTELLIGENCE AGENCY4,9854,985
										
										DWWORLDWIDE
					 UNSPECIFIEDH&SA–45: CONS DISA/EST JNT C4ISR D&A49,91449,914
										
										DWWORLDWIDE
					 UNSPECIFIEDS&S–35:
					 DLR PROCUREMENT MGMT CONSOLIDATION3,3753,375
										
										DWWORLDWIDE
					 UNSPECIFIEDS&S–51:
					 SUPPLY, STORAGE & DIST MGMT RECONF22,21622,216
										
										DWWORLDWIDE
					 UNSPECIFIEDH&SA–71: NEW DEFENSE MEDIA AGENCY33,46433,464
										
										DWWORLDWIDE
					 UNSPECIFIEDH&SA–31: CIV PERS OFCS-DECA HRD/WHS/DODEA111111
										
										DWWORLDWIDE
					 UNSPECIFIEDH&SA–108: MILDEP INVEST AGENCIES & CIS/DSS6,8196,819
										
										DWWORLDWIDE
					 UNSPECIFIEDH&SA–99: DEFENSE/MILDEP ADJUDICATION ACT5,6615,661
										
										DWWORLDWIDE
					 UNSPECIFIEDMED–28: JNT
					 CTRS EXCEL CHEM/BIO & MED R&DA2,0972,097
										
										DWWORLDWIDE
					 UNSPECIFIEDH&SA–47: MISSILE AND SPACE DEF AGENCIES8,6798,679
										
										DWWORLDWIDE
					 UNSPECIFIEDINT–4: NGA
					 ACTIVITIES134,297134,297
										
										DWWORLDWIDE
					 UNSPECIFIEDCOMM ADD 5:
					 JOINT MEDICAL COMMAND HQS11,96511,965
										
										DWWORLDWIDE
					 UNSPECIFIEDMED–16: SAN
					 ANTONIO REGIONAL MED CTR, TX206,177206,177
										
										DWWORLDWIDE
					 UNSPECIFIEDMED–2:
					 WALTER REED NMMC, BETHESDA, MD191,894191,894
										
										DWWORLDWIDE
					 UNSPECIFIEDH&SA–53: MISC DOD/DEF AGS/FOA LEASED LOCS158,081158,081
										
										TOTAL, BRAC 20052,354,2852,354,285
										
										
										
										ArmyWORLDWIDE
					 UNSPECIFIEDBASE
					 REALIGNMENT & CLOSURE73,60073,600
										
										Air ForceWORLDWIDE
					 UNSPECIFIEDBASE
					 REALIGNMENT & CLOSURE124,874124,874
										
										NavyWORLDWIDE
					 UNSPECIFIEDBASE
					 REALIGNMENT & CLOSURE162,000162,000
										
										TOTAL, BRAC 1990360,474360,474
										
										
										
										GRAND
					 TOTAL2,714,7592,714,759
										
									
								
							
							
								
									
										SEC. 4503.
					 MILITARY CONSTRUCTION FOR OVERSEAS CONTINGENCY OPERATIONS.
										
									
								
							
							
								
									
										MILITARY CONSTRUCTION FOR OVERSEAS
					 CONTINGENCY OPERATIONS (In Thousands of Dollars)
										
										ServiceCountryLocationProjectFY
					 2011RequestSenate
					 ChangeAuthorization of
					 Appropriation
										
									
									
										ARMYAFAIRBORNEROTARY WING PARKING1,200–1,2000
										
										ARMYAFBAGRAM AIR BASECOMMAND & CONTROL FACILITY13,60013,600
										
										ARMYAFBAGRAM AIR BASEDFIP DETAINEE HOUSING23,000–23,0000
										
										ARMYAFBAGRAM AIR BASEDINING FACILITY2,6501,7004,350
										
										ARMYAFBAGRAM AIR BASEMP HQ2,8002,7805,580
										
										ARMYAFBAGRAM AIR BASEREPLACE TEMPORARY GUARD TOWERS5,5001,5007,000
										
										ARMYAFBAGRAM AIR BASEROLE III HOSPITAL35,0007,00042,000
										
										ARMYAFBAGRAM AIR BASETANKER TRUCK OFF-LOAD FACILITY5,700–5,7000
										
										ARMYAFBAGRAM AIR BASETASK FORCE FREEDOM COMPOUND18,00018,000
										
										ARMYAFBAGRAM AIR BASETROOP HOUSING, PH 423,00023,000
										
										ARMYAFBAGRAM AIR BASETROOP HOUSING, PH 529,00029,000
										
										ARMYAFBAGRAM AIR BASETROOP HOUSING, PH 629,00029,000
										
										ARMYAFBAGRAM AIR BASETROOP HOUSING, PH 729,00029,000
										
										ARMYAFBAGRAM AIR BASETROOP HOUSING, PH 829,00029,000
										
										ARMYAFBAGRAM AIR BASEVET CLINIC & KENNEL2,6002,600
										
										ARMYAFBAGRAM AIR BASEJOINT DEFENSE OPERATIONS CENTER2,8002,800
										
										ARMYAFBAGRAM AIR BASEENTRY CONTROL POINT7,5007,500
										
										ARMYAFBAGRAM AIR BASEEASTSIDE ELECTRICAL DISTRIBUTION10,40010,400
										
										ARMYAFBAGRAM AIR BASECONSOLIDATED COMMUNITY SUPPORT AREA14,80014,800
										
										ARMYAFBAGRAM AIR BASEBARRACKS18,00018,000
										
										ARMYAFBAGRAM AIR BASEARMY AVIATION HQ FACILITIES19,00019,000
										
										ARMYAFBAGRAM AIR BASEEASTSIDE UTILITIES INFRASTRUCTURE29,00029,000
										
										ARMYAFDWYERCOMMAND & CONTROL FACILITY5,2005,200
										
										ARMYAFDWYERDINING FACILITY6,0007006,700
										
										ARMYAFDWYERROTARY WING APRON44,00044,000
										
										ARMYAFDWYERWASTEWATER TREATMENT FACILITY16,00016,000
										
										ARMYAFFRONTENACWASTE MANAGEMENT
					 COMPLEX4,2004,200
										
										ARMYAFFRONTENACWASTEWATER TREATMENT
					 FACILITY4,2004,200
										
										ARMYAFJALALABADROTARY WING PARKING1,100–1,1000
										
										ARMYAFKABULC-IED TASK FORCE COMPOUND24,00024,000
										
										ARMYAFKANDAHARNORTH AREA UTILITIES, PH 221,000–21,0000
										
										ARMYAFKANDAHARSOF JOINT OPERATIONS CENTER6,000–6,0000
										
										ARMYAFKANDAHARTROOP HOUSING, PH 420,00020,000
										
										ARMYAFKANDAHARTROOP HOUSING, PH 520,00020,000
										
										ARMYAFKANDAHARTROOP HOUSING, PH 620,00020,000
										
										ARMYAFKANDAHARTROOP HOUSING, PH 720,00020,000
										
										ARMYAFMAYWANDWASTEWATER TREATMENT FACILITY7,0007,000
										
										ARMYAFSHANKAMMUNITION SUPPLY POINT25,00025,000
										
										ARMYAFSHANKEXPAND ECP 1 AND ECP 216,00010,00026,000
										
										ARMYAFSHANKGUARD TOWERS2,4002,400
										
										ARMYAFSHANKROADS AND UTILITIES, PH 18,00027,00035,000
										
										ARMYAFSHARANABULK MATERIALS TRANSFER STATION12,40012,400
										
										ARMYAFSHINDANDMEDICAL FACILITY7,700–7,7000
										
										ARMYAFTARIN KOWTMEDICAL FACILITY5,500–5,5000
										
										ARMYAFTARIN KOWTROTARY WING PARKING AND TAXIWAY, PH
					 224,00024,000
										
										ARMYAFTARIN KOWTWASTEWATER TREATMENT FACILITY4,2004,200
										
										ARMYAFTOMBSTONE/BASTIONCONTINGENCY HOUSING41,00041,000
										
										ARMYAFTOMBSTONE/BASTIONDINING FACILITY12,8007,20020,000
										
										ARMYAFTOMBSTONE/BASTIONROTARY WING PARKING35,00035,000
										
										ARMYAFTOMBSTONE/BASTIONWASTEWATER TREATMENT FACILITY13,00013,000
										
										ARMYAFVARIOUS ROUTE GYPSUM, PH 140,00040,000
										
										ARMYAFWOLVERINEENTRY CONTROL POINT5,1005,100
										
										ARMYAFWOLVERINEPERIMETER FENCE5,1005,100
										
										ARMYAFWOLVERINEROTARY WING APRON24,00024,000
										
										ARMYAFWOLVERINEWASTEWATER TREATMENT
					 FACILITY13,00013,000
										
										ARMYZUUNSPECIFIED WORLDWIDE MINOR CONSTRUCTION78,33078,330
										
										ARMYZUUNSPECIFIED WORLDWIDE PLANNING & DESIGN89,71610,00099,716
										
										TOTAL, Army929,99698,1801,028,176
										
										
										
										AFAFBAGRAM AIR BASECONSOLIDATED RIGGING FACILITY9,9009,900
										
										AFAFBAGRAM AIR BASEFIGHTER HANGER16,48016,480
										
										AFAFBAGRAM AIR BASEMEDEVAC RAMP EXPANSION/FIRE STATION16,58016,580
										
										AFAFKANDAHAREXPAND CARGO HANDLING AREA7,1007,100
										
										AFAFKANDAHAREXPEDITIONARY AIRLIFT SHELTER7,4007,400
										
										AFAFSHARANARUNWAY35,000–35,0000
										
										AFAFSHINDANDPASSENGER & CARGO TERMINAL15,80015,800
										
										AFAFTOMBSTONE/BASTIONEXPAND FUELS OPERATIONS AND STORAGE2,5002,500
										
										AFAFTOMBSTONE/BASTIONPARALLEL TAXIWAY86,000–86,0000
										
										AFAFTOMBSTONE/BASTIONREFUELER APRON55,000–55,0000
										
										AFAFWARRIORRUNWAY8,700–8,7000
										
										AFZUUNSPECIFIED WORLDWIDE UNSPECIFIED MINOR CONSTRUCTION—FY11
					 OCO49,58450,00099,584
										
										AFZUUNSPECIFIED WORLDWIDE PLANNING & DESIGN13,4225,00018,422
										
										TOTAL, Air Force280,506–86,740193,766
										
										
										
										
										
										NSAXCCLASSIFIED CLASSIFIED PROJECT41,90041,900
										
										NSAXCCLASSIFIED PLANNING AND DESIGN4,6004,600
										
										TOTAL, Defense-Wide46,500046,500
										
										
										
										GRAND TOTAL1,257,00211,4401,268,442
										
									
								
							
						
	
		June 4, 2010
		Read twice and placed on the calendar
	
